      1:17-cv-01201-SEM-EIL # 90-2              Page 1 of 41                                                 E-FILED
LOVELACE V.                                                                    Monday, 08 July, 2019LOVELACE
                                                                                           CURTIS      02:46:55 PM
DET. ADAM GIBSON                                                                   Clerk, U.S. District Court,
                                                                                                      July     ILCD
                                                                                                           6,2018
                                                Page 165                                                     Page 167

 1 somehow someone could tell us what advice to give       1 the rank of captain, there's a matrix that
 2 or not to give to a client.                             2 determines that So I was paid for that weekend
 3       So,I spent the first part,in fact a               3 work,and 1 was paid for the entire time as a
 4 good portion of my part as trial defense service         4   first lieutenant while I was in the basic
 5   attorney.                                          5       training.
 6    Q. And what, did you get — have to do a           6        Q. So, when Erika Gomez made this
 7   stint at a time doing this? Or did you get called  7       allegation against you, that was handled through
 8   up for certain cases?                              8       the military tribunals?
 9    A. 1 had to drill monthly. At that time           9        A. WeU,she had made the aUegation to me
10   our TDS met up in Chicago at an armory north of 10         in text messages,1 think during our separation;
11   Kedzie Avenue in Chicago. And so that's where we 11        right after our separation.
12   would all gather for the weekend. We had just a 12          Q. What did she say?
13   couple paralegals. At one point 1 think there     13        A. 1 can't remember. She mentioned,I'U
14   were three of us,senior def^ense counsel,1 was    14       get you out of the house. I don't remember the
15   defense counsel and one other guy. And we were 15          exact text, i think they're aU in discovery.
16   assigned cases. As weU as we were available if    16       I'm get you out of the house. I'U get an order
17   people Just wanted to walk in and just ask legal 17        of protection. You're abusive, etc. None of
18   questions. So, we provided general legal advice. 18        which was true. And 1 ignored it and 1 left the
19   And we did everything; PT,physical activity, etc. 19       house. It was my decision to move both myself and
20   A lot of TDS happened outside the weekend because 20       the boys out of that house in December of 2012.
21   ~ and we represent soldiers throughout the state. 21             Later,I would learn that she made some
22          So,1 might get a phone call saying,        22       sort of report to the Illinois Army National
23   hey,I'm special such and such,1 was told to give 23        Guard. I was flagged, which is kind ofjust
24   you a call, I've been flagged because 1 tested    24       puttin' you on pause. You can't do anything. I
25   positive for marijuana. What do 1 do?             25       mean,it's not punishment. But you can't get

                                                Page 166                                                     Page 168

 1  Q. So, did you have to actually handle                  1   promoted. There's certain limitations. And on
 2 legal proceedings or you just offered advice?            2   what you can do while you're flagged. I was
 3    A. I was trained to handle a court martial.           3   flagged. There was an officer appointed to
 4   However,the National Guard at the time, which was      4   conduct an investigation. He conducted an
 5   not uncommon amongst aU the states, did not have       5   investigation. He interviewed me. I gave a
 6 a process for that. So, everything was                   6   written statement. He interviewed Erika. I
 7   administrative.                                        7   believe he even may have interviewed Erika's first
 8        So,the proceedings that I handled,I               8   husband, who is also in the National Guard. And I
 9   would represent a soldier on an administrative         9 never reviewed any of that. I saw that later in
10   separation action. So,it wasn't whether or not        10 discovery. And ultimately I was cleared of those
11   he was going to jaU. It was whether or not he         11 allegations.
12   was going to get kicked out of the Army National      12 Q. So, you never did physically assault or
13   Guard. And if he was going to get kicked out,         13 have any physical contact with her of an
14   then what his characterization would be.              14 aggressive nature?
15    Q. And you would have to go places to try            15    A. No,I did not.
16   these cases?                                          16    Q. Never struck her?
17    A.   The administrative boards were all              17    A.   No.
18 conducted in Springfield. And they would be          18       Q. Did she get a protective order against
19   either coordinated with a scheduled drill weekend, 19      you at sometime?
20   or I would just adjust my schedule.                20       A. No,she did not.
21    Q. So, you were paid to be JAG Corps?             21       Q. She never got an injunction or anything
22    A. Yes,I received payment for, and I don't        22      like that?
23   remember what the rate is. But,it's a daily rate 23         A.   No.
24   based upon my rank and number of years of service. 24       Q. Or order of protection?
25   Since I was low in years of service, and I reached 25       A. Nope. She did get one against her


Min-L-ScriptlK;                   Area Wide Reporting and Video Conferencing                     (42)Pages 165 - 168
                                                   1^00-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                  Page 2 of 41
LOVELACE V.                                                                                       CURTIS LOVELACE
DET. ADAM GIBSON                                                                                           July 6,2018
                                                   Page 169                                                   Page 171

 1   ex-husband years earlier. But, no,that's not             1 during those periods of years from your private
 2   something that was —                                     2 practice?
 3    Q. Did she ever report this to any police               3     A. I think the most 1 would have earned in
 4   department? You know,other than the military             4    the private practice would have been in 2005, and
 5   police?                                                  5 I'm not sure what portion came from private
 6    A. No. The first that I — I mean,the                    6 practice.
 7 first time that she reported it was my                     7  Q. When you moved into Main Street, did you
 8   understanding is when she reported it to Detective       8 sell Kentucky?
 9   Baird when he was conducting his investigation in        9   A. Yes. Not immediately. It was on the
10   2014.                                                    10   market for a while, but it did sell.
11    Q. Detective Baird?                                     11    Q. And did you and Erika buy the Main
12    A. I'm sorry.                                           12   Street home?
13    Q. Gibson?                                              13    A.   Yes.
14    A. Detective Gibson,I'm sorry.                          14    Q. So when you moved out of Main Street,
15    Q. Okay. So what was your financial                     15   after you and Erika broke up, you and the kids
16   situation here now? You were working for the             16   moved out together?
17   Army, you're still working as an Assistant State's       17    A.   Yes.
18   Attomey, you've stopped working for the                  18    Q. And where did you go?
19   University. Were ~ was the Army and the State's          19    A. The first night we spent at my parents
20   Attomey's office your sole sources ofincome              20   home. And after that we had a discussion as to
21   during this period of time?                              21   how to handle that situation as far as I didn't
22    A. Yes. During that period of time, yes,                22   want my boys back there. I did not want to go
23   for the most part. I think I may have had one or         23   back. And it was pretty clear that Erika was
24   two civil cases that 1 was still handling. I did         24   not — and her daughter, were not going to leave
25   not have an office other than my office at the           25   the house.


                                                   Page 170                                                   Page 172

 1 State's Attorney's office. And I had created an            1          And so in the course of that discussion,
 2 office in my home or in the basement of my home            2    1 think we talked about maybe one of the boys
 3   where I would conduct those activities. But,             3    going to live with Marty,and one going to live
 4   there wasn't anything extensive.                         4    with my sister. And one would be in the house
 5          So,for the most part it was the State's           5    with me at my parents just because of space. And
 6   Attorney's office, and the income 1 received             6    in talking with Marty, Marty said, you know,I've
 7   through the Illinois Army National Guard.                7    got the space to do — to have all three. 1 want
 8    Q. And while you were working for the                   8    all three here. And I agreed to that.
 9   State's Attomey's office you were not working on         9           And that's where they lived then from
10   building a private practice?                             10 that point, December of 2012 until October 30th,
11    A. No. L had started to build the private       11         or shortly thereafter, after we got the rooms
12   practice. And had a private practice office in   12           ready, when 1 took possession of2025 Main Street.
13   2005. 1 shared some office space at that point.  13           So they lived with Marty.
14   And 1 left that office or moved out after Cory's 14            Q. So, that's what ultimately happened?
15   death. It was already planned that I would move 15            You got possession of Main Street?
16   out. It just wasn't working out financially. It  16            A. Yes. After court proceedings,1 got
17   didn't make sense for me or them based on the    17           possession.
18   amount of time I was there and my level of       18            Q. You got possession. And you filed for
19   activity income in the private practice area.    19           divorce?
20           So,I still had some cases. 1 worked              20    A. 1 did.
21 out of my home at 1869 Kentucky, ljust                     21  Q. So, when did you leave the State's
22   transferred that to 2025 Main Street where I was         22 Attomey's office again? I know we went through
23 able to dedicate a portion of the house in the             23 this shortly.
24   basement to those activities.                            24    A. It was in,I believe July of 2012.
25    Q. And how much would you say you eamed                 25    Q. And were you fired?


Min-l'-Script¥                       Area Wide Reporting and Video Conferencing                     (43)Pages 169 - 172
                                                    1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2             Page 3 of 41
LOVELACE V.                                                                                   CURTIS LOVELACE
DET.ADAM GIBSON                                                                                         July 6,2018
                                               Page 173                                                   Page 175

 1  A. I received an e-mail from Jon Barnard,I             1   for an income source?
 2 believe it was on Wednesday or Thursday morning.       2     A. Well, one, 1 filed for unemployment.
 3 I had returned on that Sunday from two weeks of        3    Which I received. And then I started, I continued
 4 National Guard training. My annual training. And       4    to serve in the Illinois Army National Guard. And
 5 he sent me an e-mail that said my legal services       5    probably did more because I had more time,some of
 6 were no longer needed at the State's Attorney's        6    which would have been paid. Some of it wouldn't
 7   office.                                              7    have been paid. And I started making decisions on
 8    Q. So, you were terminated?                       8 where to go with my life professionally.
 9    A.   1 was terminated.                            9  Q. And what did you decide?
10    Q. And did you ever find out why?                10  A. At one point I considered selling
11    A. I was shocked hy that e-mail. Almost          11 insurance. And explored that option. 1 ~
12   immediately after 1 received the e-mail, I had a 12   Q. What did you do to explore that?
13   couple sheriff deputies come and collect my keys. 13  A. I met with an insurance agent in Quincy.
14 Which I was shocked even further hy. And then I 14          A guy 1 had known for a while, who was interested
15 reviewed his e-mail. He had asked me to basically 15        in building up his local organization, it was
16 give him a summary. Make sure there was a proper 16         with Prudential.
17 hand off of everything that 1 was working on.     17                And so 1 went to some events, as well as
18          And 1 began working on that, as well as     18 1 took the state licensing test for — I think it
19   I sent Jon an e-mail, asking him, you know, what's 19 was medical and property insurance. Or life
20   going on. And explaining why 1 guess 1 was         20 insurance. Life insurance and medical insurance.
21   valuable to the office.                            21  Q. Did you get licensed?
22     Q. And what did he say? What was the             22  A. I did receive a license in that.
23   response?                                          23  Q. So, did you engage in that?
24     A. His response,1 didn't get the response        24  A. No. No.
25   until like a week later. Apparently he went on     25  Q. What happened?

                                               Page 174                                                   Page 176

 1   vacation. And he didn't get my e-mail until a         1  A. 1 started the process. The next step
 2   week later. And his response was Curt,I'm not         2 would have been to actually start working in
 3   going to change my mind. This is the decision 1       3 selling insurance. 1 never went forward with
 4   made. And I personally didn't like that decision.     4 that. And then the other thing 1 would have had
 5   However,I accepted it, and ~                          5 to do was 1 think study and pass the series six.
 6    Q. He never gave you an explanation as to            6   And 1 did not do that.
 7   why he didn't want your services any more?            7    Q. Was the company you're talking about,
 8    A. Well, he said that 1 was not at the               8   Prudential Financial?
 9   office enough on a daily basis to justify the         9  A. It is, yes.
10   salary he was paying. We had had conversations       10  Q. And we,I have seen a report, I'm
11   regarding that. 1 told him what 1 was able and       11 looking at a report, in which a Sergeant
12   not able to do. And based upon what 1 had with       12 Vandermaiden responded to Prudential Financial on
13   the Illinois Army National Guard,and my activity     13 November 23,2012,in which somebody had called
14   there, and he felt that 1 hadn't lived up to the     14   the police about your conduct. Do you recall
15   obligations. And what his expectations were as to    15   that?
16   number of hours specifically in the office.          16    A.     1 do recall that.
17    Q. What was interfering with it?                    17    Q. What were the circumstances there?
18          MS.THOMPSON: Object to form, but you          18    A. 1 had access to that office. Mr.
19   can answer.                                          19   Hageman,Chuck, had let me know where the key was
20  A. National Guard weekends,throughout the             20 so that if1 needed a place to study for that
21 week. Handling stuff like that.                        21   exam,that 1 could go there and do that. That was
22  Q. So,it's July of2012, you left the                  22   a difficult time in my life, both professionally
23 State's Attomey's office?                              23   on where to go from here. 1 wasn't entirely
24    A.    Yes.                                          24   convinced that 1 wanted to leave the practice of
25    Q. And what did you do from that point on           25   law. 1 was a little hit lost professionally. At


iNlin-L-Script«                   Area Wide Reporting and Video Conferencing                    (44)Pages 173 - 176
                                                1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2              Page 4 of 41
LOVELACE V.                                                                                  CURTIS LOVELACE
DET. ADAM GIBSON                                                                                       July 6,2018
                                                Page 177                                                 Page 179

 1 the same time my relationship with Erika was            1    another lawyer who I knew had an upstairs offlce
 2 extremely strained. There was a lot of                  2    that no one was in, and he let me move in.
 3 contentiousness between her and my children. And         3    Q. Did he charge you?
 4   her and my parents.                                    4    A.     No.
 5         And during that time period I was                5    Q. Who's the attorney?
 6   drinking on a daUy basis. That was the Friday     6  A. Drew Erwin.
 7   after Thanksgiving. I'm not sure when I —         7  Q. And was this in Quincy?
 8   probably Thanksgiving would have been the last 8     A. It was.
 9   time 1 ate. I left the house telling her that I   9  Q. So, what did you do to try to start a
10   was going to go study for this test. And brought 10 law practice?
11   a — 1 believe it was a bottle of wine with me.        11    A. You know,I first talked to different
12 And 1 was there,I was consuming that wine on an         12 lawyers in the area,and I think I even started
13 empty stomach.                                          13 engaging in those conversations to see if anyone
14         And that at one point I think someone           14 was interested in taking on another attorney. The
15   came to the door and knocked on the door to see if    15 challenge that I faced was my age, as well as I
16 it was open. And saw me in a very disheveled            16 didn't have a book of business to bring into a
17   manner. And had some sort of concern and called       17   firm.
18 the police.                                             18         So,I talked with lawyers, trying to see
19  Q. Were you arrested?                                  19   if anyone had work that they couldn't handle. And
20    A.   1 was not.                                      20   didn't find any. So,I continued just to work
21    Q. Were you taken to the hospital?                   21   through my divorce. During that time I was going
22    A.   I was.                                          22   to AA. And I spent time with my kids. As well as
23  Q. And what happened there?                            23   explored other options applying. Web type
24  A. They,I can't remember if they gave me               24 applications that I never really heard anything
25 an IV. But, they just monitored my condition.           25   from.


                                                Page 178                                                 Page 180

 1 Erika came to the hospital and picked me up. And         1    Q. Did you get any private practice
 2 I wasn't there long, and I returned home.                2   business?
 3    Q. So, you didn't pursue the insurance                3    A.     No.
 4   business. You were no longer State's Attorney.         4  Q. So, by the time you were — when you
 5   You were doing this National Guard work. The kids      5 were arrested in August of2014, you hadn't built
 6   were being supported by Marty?                         6 a law practice?
 7    A. They were living with Marty. I would —             7  A. I started — I officially opened my law
 8   I would contribute both financially, but more just     8 practice and started serving clients in January of
 9   in buying groceries and making sure that whatever      9 2014 after Christine and 1 got married in December
10   needs they had, whether it be school, clothes,        10   of2013.
11   activities.                                           11    Q. Got divorced?
12 Q. And your income sources at that point                12    A. I got divorced from Erika in —
13 were unemployment and —                                 13    Q. Oh.
14    A.   National Guard.                                 14    A. If I misspoke,I apologize. Got
15  Q. National Guard. And where were you                  15   divorced in September of 2013. And I married
16 living?                                                 16   Christine in December of 2013.
17  A. I was living at my parents home.                 17       Q. Okay. When did you meet Christine?
18  Q. Okay. So, at some point in time did you          18      You guys knew each other back in high school,
19   begin to open your own law practice?               19      right?
20    A. Later,I guess it was in 2013,and I             20       A. She and I did go to high school
21   can't remember the time frame,I decided that I 21          together. She graduated in '86 also.
22   did want to practice law. Still wanted to          22       Q. When did you start dating?
23   practice law. Really didn't know what area. But, 23         A. We went on one date in high school. She
24   and I didn't want to be spending the entire day at 24      was my homecoming date.
25   my parents house. And so a gentleman who is        25       Q. And that was the extent of your high


Min-L'-Script'U                    Area Wide Reporting and Video Conferencing                  (45)Pages 177 - 180
                                                 1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-2              Page 5 of 41
LOVELACE V.                                                                                   CURTIS LOVELACE
DET. ADAM GIBSON                                                                                        July 6,2018
                                                Page 181                                                   Page 183

 1 school relationship?                                    1     Q. You still were working out of Drew
 2     A.    Uh-huh.                                       2    Erwin's office?
 3  Q. When did you start dating again in 20 ~             3  A. Yes. It was still in the upstairs part
 4 after you and Erika broke up?                           4 at that point. Again,I had kind of developed it
 5  A. It was 1 believe end of May of 2013.                5    with a little bit of furniture and made it an
 6   She reached out to me to let her know 1 was in        6    actual working law office.
 7 town,or she was in town to visit her grandmother        7     Q. So, you were arrested in August of that
 8 and friends, and invited me to join her and             8    year?
 9   another classmate that she was with on — 1             9    A.   Correct.
10   believe it was a Friday evening. And 1 said,          10  Q. So,between January and August, did you
11   sure.                                                 11 get private clients?
12           At that point 1 was either at my parents      12  A. Yes. I did represent private — yeah,
13 house,or at Marty's house with the Idds. After 13 clients.
14 — I think the kids and 1 had some pizza at       14  Q. And you and Christine were married at
15 Marty's house,and we watched a couple of movies. 15 this time?
16 And then 1 left later on that evening, you know, 16  A. We were.
17 at nine o'clock and went to that friend's house  17  Q. And where did Christine move from?
18 and met her. It wasn't a date. But,it was        18   A. Christine, when we started dating,lived
19 shortly thereafter that we started dating.       19 in Minneapolis, Minnesota. And she moved to
20  Q. And so just shortly after that, you got      20 Quincy October 30th of 2013.
21 married? December?                               21  Q. So, you're ~ during these from January
22     A.    Yes.                                          22 to August, how much money would you say you eamed
23 Q. Okay. And then in 2014 you started a                 23 practicing law?
24 law practice, something different from what you         24  A. I don't know. Because the practice was
25 were doing with Drew Erwin?                             25 really just starting. 1 was starting to get some

                                                Page 182                                                   Page 184

 1    A. Again,Drew,I really wasn't — when I                1   clients. Some referrals. 1 had collected some
 2   started working with Drew,Drew said hey, you           2   fees. And I was arrested. I still have not filed
 3   know. Curt,I'll give you some stuff that I can't       3   a tax return for 2014,is the reason why you don't
 4   do,or just timewise. And then I'll credit              4   have that. Because I'm not even sure where to
 5   towards your rent. And I did some of that work.        5 start with any of those records. Because
 6   And I don't know how much we really tracked it.        6 everything — our world was turned upside down on
 7   But,I did some of that work in 2013. And in 2014       7 August 27th of2014.
 8   Christine and I were married. We had moved into        8 Q. You were only doing divorce work during
 9   the house on 2025 Main Street. And we were             9   that 2014?
10   deciding where to go professionally. She had left 10  A. Yes. I think there may have been, maybe
11   a very successful position with a Fortune 500     11 a will thrown in there. Or some other maybe civil
12   company to join me and the boys and Lyndsay in 12 dispute. But, my marketing, as well as my focus,
13   Quincy. And so she needed to decide what she      13 was on divorce work.
14   wanted to do. And I needed to decide what I       14  Q. Why not criminal defense? It would seem
15   wanted to do.                                     15 like that would be a natural area for you to go
16         I decided that I was going to practice      16 into?
17   law in Quincy. I still had my license. And so ~ 17    A. My experience with criminal defense in
18   and I determined that that would be in the family 18 Adams    County,Illinois, and as it turns out in
19   law area, because I saw that as the best          19 Champaign     County too for the most part, is that
20   opportunity to make a living in the City of       20 that's an  area where for the most part the public
21   Quincy.                                           21 defender   serves most people who are accused of
22         So,I started advertising on the radio.      22 crimes, and even serious crimes. And that that is
23   And started making investments in some furniture. 23 a difficult market to enter into without any sort
24   Nothing too big. And started to market myself as 24 of reputation. Meaning, you know,that typically
25   a divorce lawyer in the City of Quincy.           25 what you're going to get are the DUIs. And


Min-l.'-Sciipt'«                    Area Wide Reporting and Video Conferencing                   (46)Pages 181 -184
                                                  1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2             Page 6 of 41
LOVELACE V.                                                                                  CURTIS LOVELACE
DET.ADAM GIBSON                                                                                         July 6,2018
                                               Page 185                                                   Page 187

 1   there's typically, at least in Adams County there 1       of my vehicle. 1 reached out to shake his hand.
 2   were one or two lawyers, or two or three lawyers 2        1 recognized him as a police officer who 1 had
 3   who would handle the majority of that work. 1      3      seen before. He was not dressed in uniform. And
 4   just didn't think it would be a profitable area.   4      I believe he told me something to the effect that,
 5    Q. Where did you advertise the law practice       5      I'm under arrest, place my hands on the hood of
 6   that you discussed?                                6      the car. And he put handcuffs on me. There were
 7    A. 1 advertised with a radio station, doing       7      other officers around me. 1 think one in the
 8   segments as far as commercials. And then there 8          street to the right and maybe another one. And 1
 9   was a radio talk show in the morning that 1 would 9       can't remember if they were in plain clothes or in
10   appear on,1 think every other week,that was       10      uniform. But,in the process of being arrested,1
11   designed and paid for as a commercial. But, it    11      noticed there were other officers.
12   was Curtis Lovelace, your family law lawyer in    12       Q. Did you know what you were being
13   Adams County,or something to that effect.         13      arrested for?
14    Q. Sponsored content?                            14       A.   He told me that I had been — I was
15    A. Yeah,okay.                                    15      being arrested for the murder of my wife. My
16    Q. What was this radio station where you         16      immediate concern was Christine because that's
17   advertised?                                       17      what 1 heard. And 1 had,again,she was at the
18    A. It was Star radio. I think my ads             18      pie shop, not too far away from that office and
19   appeared on a couple of their stations. And it    19      where 1 was being arrested, you know. What's
20   was the ~ I can't remember if it was the AM talk     20   going on. She's alive. I just dropped her off
21 that ~ and it was specifically I remember it was       21   this morning. 1 may have said something to the
22 the Mary Griffith show.                                22   effect,I don't know,and then I recall him saying
23  Q. This is a Quincy station?                          23   something about your wife, Cory Lovelace. And I
24    A.   Yes.                                           24   think 1 made a comment,I don't remember saying
25    Q. So, when you were arrested in August of          25   this, but I think he reported that 1 said, she

                                               Page 186                                                   Page 188

 1 2014, did you have any idea that an investigation      1 died eight years ago, or several years ago, or
 2 had been opened into the death of Cory?                2    whatever. And that was my comment.
 3    A.   1 did not.                                     3          And then I was placed in a back of a
 4    Q. None at all?                                     4    police car, and transported to the Quincy police
 5    A.   None at all.                                   5    department.
 6 Q. Tell me about your arrest? Did Gibson               6     Q. Were you aware of any speculation among
 7 arrest you himself?                                    7    people in Quincy before this arrest that you may
 8    A.   He did.                                        8    have been guilty of murdering Cory?
 9    Q. Was he with anybody?                              9    A.   No.
10    A.   Yes. He was.                                   10    Q. You've never heard anything about that?
11  Q. Who was he with?                                   11    A.   Never.
12  A. 1 don't recall the names or who they               12 Q. So, you were handcuffed and taken into
13 were. I was leaving my office approximately noon       13 custody?
14 hour, probably a little thereafter. 1 had just         14    A.   Correct.
15 received payment from a client and I was going to      15    Q. And you were then interviewed, correct?
16 deposit that in my account.                            16    A.   Correct.
17       And so my plans were to ~ my car was             17    Q. And you've read the interview recently?
18 parked across the street from the office on the        18    A. I have read the interview. I think I
19 street. Get my car, go to the bank,and then pick 19 read a portion of that interview yesterday. And
20 up something for Christine for lunch. She was      20 there was a videotape ofit And I did not review
21 working in the pie shop. And that is where I had 21 the videotape in preparation. But,I'm quite
22 left her. We had one vehicle at that time. And     22 familiar with the videotape also.
23 so 1 had actually dropped her off.                 23  Q. Were you ~ did everything that you say
24        And so 1 was walking out, and 1             24 in that statement, was it accurate?
25 immediately saw Detective Gibson standing in front 25  A. What 1 said or what he reported?


Min-L-Script «                    Area Wide Reporting and Video Conferencing                    (47)Pages 185 - 188
                                                1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2               Page 7 of 41
LOVELACE V.                                                                                    CURTIS LOVELACE
DET. ADAM GIBSON                                                                                         July 6,2018
                                                 Page 189                                                  Page 191

 1 Q. What you said?                                        1     Q. Well, you were interviewed, What
 2  A. Yes. Everything that 1 stated, that I                2    happened next?
 3 could remember during that interview, that was           3     A. Okay. Sure. 1 was interviewed. I
 4   recorded,I believe that that was my memory at the      4    don't know if it was approximately two hours, an
 5   time. Yes.                                             5    hour and a half. I answered all of his questions.
 6    Q. And it was accurately transcribed and              6    He asked me if 1 would take a polygraph. 1 agreed
 7   all that?                                              7    to do that. 1 signed some sort ofform that said
 8  A. That's one area that I disagree. That                8    1 would. And he started, stopped, and brought
 9 it wasn't accurately transcribed. There were             9    someone else in. And the other person started
10 portions, and one specific portion of that report        10   asking me questions.
11 that the minute 1 reviewed it in discovery while I       11         And so at one point then it was
12 was in the Hancock County jail, didn't seem              12   concluded. He left me there. And that's when I
13   accurate.                                              13   figured out that no matter what I said to him, he
14        And after that 1 viewed the videotape,            14   did not care what I had to say, or whether or not
15 and it was absolutely not accurate.                      15   it — or he didn't really care about the truth.
16  Q. And the report you're talking about, was             16   It was then that I realized that I had been
17 that Gibson's summary of the investigation?              17   indicted. And my life would be forever changed.
18  A. Yes. As part of his police reporting,                18   And 1 had no idea what would happen next. Or how
19 he picked out portions of that interview to write        19   I would get through whatever would happen. And
20 in his report.                                           20   who would be my attorney, or where I was going.
21    Q. And what was it that you recall that was           21         So,that was I guess my thought process
22   incorrect?                                             22   as I sat in that room after he interviewed me.
23  A. The one thing that stood out                         23   Then the next step was he came back in, I believe
24 immediately, and this is what I did check on,1           24   he put the handcuffs back on, and I was
25 didn't review the videotape again, but I'm —             25   transferred to the Adams County jail.

                                                 Page 190                                                  Page 192

 1 there was a question on whether or not I coached         1     Q. Did you ever take a polygraph?
 2   the children. And he said that I did not answer        2     A.   No.
 3 that question. And I did not coach the children.      3 Q. So, you were in the Adams County jail
 4   And I thought I had answered that question. And I 4 for how long before you were taken somewhere else?
 5   believe if you go into the video, he asked me that 5    A. Probably not more than an hour.
 6   question, and I say no,I did not.                   6   Q. Where did you go after that?
 7    Q. So, he said you did coach the children?         7   A. The Hancock County jail.
 8    A. He said that — he said I never                  8   Q. And why were you transferred fi-om Adams
 9   responded to his question of whether or not I       9 County to Hancock County jail?
10   coached the children.                              10   A. I was told by Sheriff Brent Fisher, who
11    Q. And you in fact did respond by saying          11 I did know,that the jail had made a determination
12   you did not coach the children?                    12 that since I was a former prosecutor,that it
13    A. He asked me that question, and I said          13 might cause disruptions. And be a potential
14   no,I did not.                                      14 safety risk for me if they put me in the Adams
15    Q. Was there anything else you found to be        15 County jail. And that they had contacted the
16   incorrect?                                             16   Hancock County jail, and the Hancock County jail
17  A. I mean, my impression of that was that          17 agreed to take me and house me there instead.
18 he picked and he chose what to include in that      18  Q. So there was a concern that people you
19 report and what not to include in that report.      19 had prosecuted at some point might have been in
20   But the important thing was,there was a videotape 20 the Adams County jail?
21   of that, that does accurately reflect what he     21  A. Yes. That those people or somehow I
22   asked and what I answered.                        22 would cross paths with people that I would have
23    Q. Yes. So, after the interview you were         23 prosecuted or who would have been prosecuted while
24   arraigned?                                        24 I was in that office.
25    A. I'm sorry, repeat the question?               25  Q. All right. So, when you would appear in


Min-li-Script®                   Area Wide Reporting and Video Conferencing                      (48)Pages 189 - 192
                                                  1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2                 Page 8 of 41
LOVELACE V.                                                                                     CURTIS LOVELACE
DET. ADAM GIBSON                                                                                          July 6,2018
                                                  Page 193                                                  Page 195

 1 court in Adams County, you would have to be               1     A.    None of them were on work release at the
 2 transported from Hancock County?                           2 time. Hancock County sort of mixed and matched.
 3    A.   Correct,                                           3 They were selective who they put in that area.
 4    Q. And bond was set at how much?                        4 Two of the guys who were in there when I arrived
 5    A.   Five million dollars.                             5    were trustees and would leave during the day Just
 6    Q. And it was a cash bond?                              6 to work inside and outside the jail on various
 7    A. It was five million. Had to post ten                 7   tasks.
 8   percent. So it was five hundred thousand.          8          Q. What do you mean by trustee?
 9    Q. Which you couldn't make?                       9          A. They called them trustees. Essentially
10     A. No.                                          10         they,for no pay,they ~ it was just 1 guess an
11    Q. Who was the judge who set the bond?           11         opportunity to get out, mow grass, pick up litter,
12     A. The judge who set the bond amount was        12         help make the food. Smoke. Chew tobacco.
13   Judge Scott Walden, who signed my arrest warrant. 13         Whatever. It was just the freedom and the
14     Q. You then were in Hancock County              14         opportunity to get outside.
15   throughout your first trial?                      15               So,there were a couple of those, as
16     A. Correct.                                     16         well as there were ten — there were I think eight
17    Q. Hancock County jail?                          17         beds. There were eight bunks. There were bunk
18     A. Well, until the beginning of my first        18         beds. And might have been like five people, five
19   trial I was in Hancock County.                    19         or six people in at the time. I was on a top
20    Q. And your trial was in Adams County?           20         bunk. There was a guy below me.
21     A. My trial was in Adams County, and while 21               Q. So you weren't in a separate cell?
22   I was being tried I was housed in Adams County. 22            A. I was not. It was all one area of bunks
23     Q. In Adams County. Okay. And the first         23         against the wall with a table with half a dozen
24   trial of course ended in a hung jury.             24         seats around. A TV on the wall. A shower. One
25     A. Correct.                                     25         toilet mixed in with a sink sort of configuration.

                                                  Page 194                                                  Page 196

 1    Q. And you were incarcerated up until the               1    Q. Kind of barracks style?
 2 end of the first trial, correct?                           2    A. Yeah,it was barracks,I would call open
 3    A.   And thereafter.                                    3   bay from a military standpoint. And so 1 spent
 4    Q. And thereafter? And tell — what was                  4 from August 27th until I think January or February
 5   the experience like being incarcerated?                  5 in there with people going in and out.
 6    A. Like no other experience that I had ever             6       At one point I — a new person came in
 7   had. I arrived. They for the most part I guess           7 who didn't like lawyers. Didn't like prosecutors.
 8   were very professional there. Brent was very             8 And was threatening. I reported that And it was
 9   professional too.                                        9 agreed, which I was fine with,that I would be
10         I was — I stripped down and all my                10 moved. I was concerned that something might
11   clothes were placed in a locker. I put on a black       11 happen. And I just voiced that concern. So they
12   and white two-piece outfit. I think I kept my           12 moved me into then a more traditional cell, where
13   socks and my underwear and maybe even a T-shirt         13 I had a common area and there were two separate
14   on. And I was issued a pair of orange Crocs.            14 rooms that were locked down at night with a bunk
15 That became my attire except for the time in Adams        15   bed.
16   County,they had a completely different uniform,         16    Q. And cell mate?
17   was my daily outfit until I was released.               17    A.    Cell mate was someone who had been
18         I was placed in the — they placed me in           18 charged with a series of burglaries. And he had a
19   what they caUed work release section. Idea being19           drug addiction. And so I shared a cell with him
20   that the — it was my understanding they didn't  20           until he took a plea deal and went to prison. I
21                                                   21
     see me as any sort of threat or concern, and they            was in there like one or two days. I remember I
22 thought the work release would he the — maybe the 22           was with him during the NCAA basketball
23 easiest place to put me. It was —                 23           tournament. So,through March. He took a plea
24  Q. So your fellow inmates there are on work      24           deal, left. I was in there like one or two days
25 release?                                          25           by myself. And at that point they needed that to


Min-L-Script U                        Area Wide Reporting and Video Conferencing                  (49)Pages 193 - 196
                                                    1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2              Page 9 of 41
LOVELACE V.                                                                                   CURTIS LOVELACE
DET. ADAM GIBSON                                                                                        July 6,2018
                                               Page 197                                                   Page 199

 1   isolate someone else. And so then I was moved        1     A.   No.
 2 from there into a general population area. >Vhere      2     Q.   You still have that condition?
 3 again,I had my individual cell, but 1 would be         3     A.   1 still have it.
 4   with anywhere from six to a dozen inmates.           4     Q. Why didn't you have surgery?
 5    Q. In the same cell?                                5     A.   I had concerns about the finances of it.
 6    A.   The common area we shared. Each of us          6    1 didn't have any health insurance. And —
 7   had an individual cell that would be locked down     7     Q. The county wouldn't pay for it?
 8 at night and lock us in.                               8     A. Well,the county would pay for it. I
 9  Q. So, did you ~ were you ever physically             9    was told they may seek reimbursement for it. I
10 assaulted in any way while you were in jail?           10   didn't want to put any more strain on my family,
11    A. No,there was that one incident that I            11   specifically Christine. And I'd say more of the
12   felt that there was a possibility that that would    12   ~ more of the concern was that I was told that 1
13   happen. And so 1 called that to the attention of     13   would not know when or where, nor would Christine
14   the jail administrator, and she moved me.            14   know when or where that would occur. I talked
15    Q. Did you receive any medical treatment            15   with her about that. And she was concerned about
16   while you were in the jail?                          16   that, as well as my recovery in the jail.
17     A. Yes. i, while 1 was in jail, and I              17          And we both agreed that it's something 1
18   can't remember,it was probably in 2015,1             18   could live with, and 1 did. At one point 1 did
19   discovered that I had a pelvic hernia. Discovered    19   come down with some sort offlu,fever,shaking.
20   a bulge. And 1 reported that. Put in a request       20   Someone had came into the work release cell sick
21 to see the doctor. The doctor would come every         21   and left it with us. He left, but the sickness
22 Wednesday sometimes. Sometimes it would be the         22   stayed.
23 next week. 1 visited with him. They — he said          23         And 1 put in a request the next morning
24 yeah,that's what it looks like, but you need to        24   to see the doctor, and then a week and a half
25   be looked at with a specialist.                      25   later I saw the doctor and he asked me how I was


                                               Page 198                                                    Page 200

 1         So 1 didn't hear anything back for two         1 doing. And I said well,I'm okay now. He said
 2 or three weeks. And then one morning 1 got up and      2 well, you need better nutrition. I explained to
 3 they said you're going to Quincy. And so I was          3   him what our nutrition was. And then that's when
 4   shackled. 1 remember it was wintertime.              4 I learned that they allowed vitamins. And so
 5   Shackled, which 1 typically traveled in, and         5 Christine started giving me vitamins.
 6   appeared in court wearing the same uniform with      6       I didn't see a doctor based upon the
 7   the shackles and leg irons.                          7 circumstances, but while I was in jail, I
 8         And they took me to Quincy Medical           8      developed what I can only self diagnose as a drop
 9   Group. Walked me into the lobby and into the       9      foot where I couldn't lift up my foot, or put any
10   public elevator. I'm not so sure they could have  10      pressure. It just kind of would drag. I don't
11   parked any further away from the entrance. And 11         know the cause. I'm going to speculate that it
12   walked in there. Sat in a waiting room in Quincy 12       had something to do with the fact that the only
13   Medical Group for a period oftime untU the        13      shoes that I had were Crocs. And I did run for
14   doctor would see me. 1 filled out a form. Iwent 14        exercise in Crocs. And I suspected that it had
15   in. The two sheriff deputies went in with me.     15      something to do with the movement or the — that
16   And then an exam where 1 dropped my pants and he 16       type of a shoe with repetitive running.
17   examined me with those two officers in there. And 17            And so I scaled back on that physical
18   I even think there was an internist. It was       18      activity and it seemed to improve. And it doesn't
19   pretty crowded. And he said yes, you have a       19      impact me now.
20   pelvic hernia, and you need to have surgery.      20            The other physical thing that I suffered
21    Q. Did you have surgery?                         21      while I was there was weight loss. I won't go
22    A.   I did not.                                     22   into the details of the diet unless you want to
23    Q. You did not?                                     23   know. But,there was a limited amount of
24    A.   I did not.                                     24 calories, pretty much empty calories. Same thing
25    Q. Have you had it since?                           25 every day. I ate all of it. And —


Min-U-Script®                      Area Wide Reporting and Video Conferencing                   (50)Pages 197 - 200
                                                  1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2             Page 10 of 41
LOVELACE V.                                                                                 CURTIS LOVELACE
DET. ADAM GIBSON                                                                                     July 6,2018
                                              Page 201                                                  Page 203

 1    Q. What was it?                                     1   a yoga book. 1 don't think they sent it to you.
 2  A. Frozen food. We had a Pop Tart and a               2   1 think someone gave it to me. And then even
 3 cup of milk for breakfast every morning. For           3   towards the end I was doing some,and not very
 4 lunch we either had a potpie and a peanut butter       4   good,I'm sure, hut tai chi. And I very much
 5 and jelly sandwich or Totino's pizza. And then we      5   limited my activity. And then after the first
 6 would have a Banquet TV dinner for dinner. Mix         6 trial, Christine had ~ she had gotten to know the
 7 and match however you will. They kind of changed       7 staff pretty well too, asked the jail
 8   things up with different flavors. I was              8 administrator if it would be okay if she brought
 9   exercising. I felt it was important to do that       9 food. And the administrator said yes. And so she
10   for not only my physical but mental well being,     10 started to bring food. Not just for me, because
11   and also I was able to spend time by myself in a    11   she couldn't do that
12   multi-purpose room. Essentially it was a            12       So,she just started bringing groceries
13   racquetball court, the best way to describe it.     13 to the jail. So the food improved a little bit.
14   And I would exercise, do calisthenics, do football 14    So -
15   exercises. I would do running three times a week. 15  Q. You were eventually released, at some
16          And I think it was in June of 20151        16 point in time you were released on a home
17   appeared in court in Cass County. So, people had 17 confinement, correct?
18   a full view of me because they walked me into     18  A. I was, yes.
19   court because that is where the judge was from. 19    Q. And was that after the first trial?
20   And he had to schedule the hearing there. And at 20   A. Yes. Yes. That was ~
21   that point Christine said, have you looked at     21  Q. The first trial ended when? February of
22   yourself in a mirror? And 1 said no. And 1 felt 22 2016,ifI'm correct?
23   like 1 was in pretty good shape. And I was. I     23  A. Yes, I believe that is correct, yes.
24   could do lots of pushups. Lots of sit ups. My     24  Q. And you were incarcerated at Hancock
25   running, my conditioning was good. And she said 25 County the entire time except for during the trial

                                              Page 202                                                  Page 204

 1 no, have you really looked at yourself? Isaid          1   when you were housed in Adams County?
 2 there's no mirrors here. And she goes, do you          2    A.    Correct.
 3   know ~                                               3    Q. And you're saying they brought in a
 4  Q. Do you want to take a break?                       4   judge from Cass County to oversee the trial?
 5  A. No,I'll finish. She said, do you know              5     A. Yes; I mean.Judge Walden set the bond,
 6 how much you weigh? And 1 said well, no,they           6   I never appeared before Judge Walden. All the
 7 really don't aUow us to weigh ourselves. She           7   other judges in the county, because I had — some
 8 goes, you've lost a ton of weight. She goes, you       8   I had practiced law with,some I had worked with,
 9   look bad. And the media had commented on it          9   recused themselves. The chiefjudge assigned it
10 apparently. And so                                    10   to Judge Butler. We talked,1 talked to my
il Q. How much did you lose?                             11   attorneys after my attorneys became my attorneys,
12    A. Well,1 sort of talked one of the                12   about-
13   guards, because by that time 1 got to know them     13        MS.THOMPSON:I'm going to instruct you
14   pretty well because I had been in there longer      14 not to talk about things you discussed with
15   than anyone else. So I said hey, would you mind     15   counsel.
16   bringing me a scale? And 1 did. And 1 weighed       16    A. Okay. All right. So, ultimately Judge
17   175 pounds.                                         17   Hardwick was assigned to the case from Cass
18    Q. And that was down from what was your            18   County. And he oversaw all the proceedings in
19   normal weight?                                      19   both trials.
20     A. 1 think I went in probably about 245.          20    Q. Both trials?
21   So, my boys and Christine said, okay, things got    21    A.    Both trials.
22   to change. You can't run any more. And so 1         22  Q. The second one though was held in
23   adopted a regimen of yoga. They sent me a yoga      23 Champaign County?
24   book. Or actually yoga poses and taught me a        24  A. Sangamon County.
25   little bit just in letters. And then later 1 got    25  Q. Sangamon County in Champaign.

Min-L-Script !l                   Area Wide Reporting and Video Conferencing                 (51)Pages 201 - 204
                                                1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                 Page 11 of 41
LOVELACE V.                                                                                    CURTIS LOVELACE
DET.ADAM GIBSON                                                                                          July 6,2018
                                                 Page 205                                                  Page 207

 1    A. Sangamon County in Springfield.                     1  Q. Okay. However,since 2014 and your
 2    Q. I'm sorry, Springfield. So the judge                2 arrest we have not spoken, is that true?
 3   would travel to court then?                             3  A. Correct. We have not spoken.
 4  A. Yes. Most of the proceedings were in                  4  Q. And we never practiced law together,
 5 Adams County. And we had a couple of court                5 right?
 6 appearances in Cass County because he needed to be        6    A.    No.
 7 there. And so 1 was transported there. Both               7  Q. I'm going to jump around a little bit
 8 during while I was confined, as well as after 1           8 because you've been asked a lot here today, but
 9   was out on home confinement. And then the trial         9 I'm going to go over some things. And as you were
10 was in Sangamon County.                                  10 instructed earlier, if 1 ask a question you don't
11  Q. Let's take a break. And after we come                11 understand, please tell me,okay?
12 back from a break, Mr. Hansen is going to ask            12  A. Okay.
13 questions. I'm not finished. But,1 promised              13  Q. 1 want to go back to when you were
14 that he needs to have some time to question as           14 married to Cory. You had four children of that
15   well.                                                  15 marriage; the oldest is Lyndsay, what is Lyndsay's
16        MS.THOMPSON: You guys can apportion 16 middle name?
17 your time however you want.                   17   A. Lyndsay's middle name is Luvaas.
18        MR.HANSEN: Well --                     18  Q. How do you spell that?
19        MR.DiCIANNl: There may be a            19   A. It's L-U-V-A-A-S. And 1 believe there
20 possibility that we're going to need a second 20 is some sort of oompfia or something that sets off
21 session. 1 mean,this has been a lot to cover in          21 one of those that you probably don't have on your
22 a seven hour session. And Mr. Hansen has a right, 22 keyboard.
23 we have already gone for five. So we have got two 23  Q. That is not a common name. What was
24 hours left. And he has some and 1 have more. So, 24 that derived from? Is that a family name on your
25 if it's not something you would agree to, 1 think 25 side or Cory's side?

                                                 Page 206                                                  Page 208

 1   we might have to ask for the court's intervention.      1   A. That would be — it was a family name on
 2           MS.THOMPSON: We'll confer at the end.           2 Cory's side. And I believe it has some Norwegian
 3 I'm not sure we agree, but we'll talk about that.         3 origin that came from John's side of the family.
 4        VIDEO OPERATOR: Now going off the                  4   Q. To your knowledge, her legal name is
 5 record. The time is approximately 2:53 PM.                5 still that, correct?
 6         (The time is 2:52 p.m.)                           6   A. To my knowledge, yes.
 7      (Deposition resumed at 3:00 p.m.)                    7    Q. And your oldest son is Logan, correct?
 8        VIDEO OPERATOR: This is the beginning              8    A.    Uh-huh.
 9 ofrecording number four of the videotaped                 9    Q. Is that a yes?
10 deposition of Curtis Lovelace. We're now going on 10           A.    Yes.
11 the record. The time is approximately 3:01 PM.    11           Q. And he was bom Logan Didrik Lovelace,
12               EXAMINATION BY                             12   tme?
13               MR.HANSEN:                                 13    A. Yes. We named him Logan Didrik,
14 Q. Curt, you mentioned earlier in                        14   D-l-D-R-I-K, yes.
15 questioning by Tom, who represents the city, I           15    Q. Taken from Cory's last name, which if
16 represent the county. You and I have known each          16   you would put an S-E-N on that would have been her
17 oftier for a long time, correct?                         17   last name?
18    A.     Correct.                                       18    A. That is correct. That is the origin.
19  Q. Okay. Dating back to high school, if                 19    Q. And that has since been changed, true?
20 not shortly thereafter, true?                            20    A.    Correct.
21    A.     True.                                          21  Q. And that was changed to your middle name
22  Q. Okay. Our kids have played sports                    22 after your marriage to Christine, tme?
23 together; you coached my kid, I coached your kid,        23    A.    Correct.
24   true?                                                  24    Q. Your next son is Lincoln, and his
25    A.     That is correct.                               25   original middle name was what?


Min-l,-Script«                      Area Wide Reporting and Video Conferencing                   (52)Pages 205 - 208
                                                   1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2                Page 12 of 41
LOVELACE V.                                                                                      CURTIS LOVELACE
DET.ADAM GIBSON                                                                                            July 6,2018
                                                  Page 209                                                      Page 211

 1     A.    Tolak.                                           1 Started looking and ended up at Dot Foods, true?
 2    Q. T-O-L-A-K? 1 took that out of his                    2    A.   No. That's not true.
 3   school records.                                          3    Q. You don't agree with that at all?
 4  A. Okay. All right. I want to say it was                  4    A.   No.
 5 even misspelled in the school records. 1 want to           5  Q. So you start with Dot Foods in 1999,
 6 say it's T-O-L-L-A-C-K. But,I can not remember.            6 right?
 7  Q. And whose name was that taken from?                    7    A. 1998,1 think.
 8  A. That also had some Norweigian origin on                8  Q. Okay. And again, you've talked about
 9 Cory's father's side.                                      9 earlier that Cory did not like the hours
10 Q. And that has since been changed to                     10   associated with Dot Foods, and the drive back and
11   Monroe,true?                                            11 forth to Mt. Sterling which took you away fi-om the
12     A.    Correct.                                        12   home?
13    Q. And that was again, after you had                   13    A. Yes, that's correct.
14   married Christine?                                      14  Q. Okay. Now,you had said part ofthe
15    A.     Correct.                                        15 reason you and Cory never discussed divorce is
16  Q. And Larson's original maiden name, or                 16 because you wanted to provide a stable home for
17 excuse me,original middle name, was?                      17 your kids. You said that on direct testimony. Do
18     A.    Paul.                                           18 you remember that?
19    Q. And is it still Paul?                               19    A.   1 said I'm sure that was one of the
20     A. It is, correct.                                    20   reasons.

21  Q. So, your two oldest sons, and any             21            Q. Okay. You would agree with me that you
22 reference that they had to the Didriksen side of  22           and Cory fought in your home in fi-ont of your
23 the family has been removed from their name,true? 23           children?
24  A. Their middle name was changed to              24            A.   We did.
25 something. I don't know. 1 won't agree that it    25            Q. You agree that it got violent in fi-ont

                                                  Page 210                                                      Page 212

 1   was any sort of removal from the family.                 1 of your children? You described things earlier
 2    Q. Well, it removed — this is a "yes" or                2 today in your testimony?
 3   "no" tinswer. It removed them, their names,from          3    A.   I described incidents or an incident
 4   the association they had with their natural              4   where she had thrown something at me or had pushed
 5   mother's side of the fzimily, true?                      5   or shoved me.
 6    A. It did remove their Norwegian connection             6    Q. There was screaming in fi-ont of the
 7   to that family. Yes.                                     7   children?
 8    Q. And that's because Christine wants no                8    A.   Yes.
 9   connection to Cory with any of your children,            9  Q. You were both alcoholics?
10   true?                                                   10  A. In hindsight, yes.
11     A. No,that's not true.                                11  Q. There was laundry all over the house;
12  Q. All right. Well, let's ~ we'll get                    12 would you agree with that?
13 into that. Let's go back to your marriage to              13  A. The house was not kept in good order.
14 Cory. You moved back in 1994 to start private             14  Q. And in fact, Marty, Cory's mom would
15 practice, right?                                          15 come over to help, and Cory would yell at her for
16     A.    Correct.                                        16 doing that, correct?
17    Q. And would you agree with me that Cory               17  A. I don't recall Marty coming over to
18   did not like the long hours you worked in the           18 help. I recall Marty coming over and would
19   private law firm?                                       19 complain, and then there would be yelling back and
20    A. I think there were times that, yes. She      20          forth.
21   did not like — there were many evenings I would 21            Q. Okay. You had pets at the time?
22   go back to the office, as well as an expectation 22           A. We had — yes.
23   that I would work on Saturdays.                         23    Q. And was there pet feces located in the
24    Q. And in fact, it was with some of her                24   house?
25   urging for you to look for another job that you         25    A. Not that I'm aware of. I mean,what


Miri-L-Sci ipt K                    Area Wide Reporting and Video Conferencing                     (53)Pages 209 - 212
                                                   1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                 Page 13 of 41
LOVELACE V.                                                                                     CURTIS LOVELACE
DET. ADAM GIBSON                                                                                         July 6,2018
                                                  Page 213                                                   Page 215

 1   time frame are we talking about?                         1  Q. Okay. And your parents fronted you the
 2    Q. 2004 and 2005?                                       2 hundred thousand dollars for the attorney's fees
 3     A. I mean, we had pets. I'm sure that a                3 in your first trial, correct?
 4   pet may have had an accident. But,there wasn't           4  A. Yes. They paid the $100,000.
 5   pet feces found in the house.                            5  Q. And you have not paid them back any of
 6     Q. At this point in time all the way                   6 that, have you?
 7   through ~ well, strike that. When did your               7    A.   1 have not.
 8   sister, Kim,get married?                        8  Q. Okay. And in fact, didn't your parents
 9    A. I can't recall if it was in 2004 or         9 voice to you in a letter while you were in jail
10   2005. And I believe it was a June or summer    10 the fact that they didn't like the fact that you
11   wedding. So,it may have been 2004. But I'm not 11 wouldn't stand up to any of the women in your
12   positive.                                      12 life?
13    Q. up until that time, your children had no   13  A. 1 remember a letter that 1 received from
14   relationship with your parents?                14 them that ~ if you have a copy,1 can review that
15    A.    Correct.                                         15   and see that 1 remember a letter from them that
16  Q. Okay. And after spring of2015,they                    16   was critical of me and it demanded payment.
17 have had no interaction with your parents since           17    Q. Well, what was it that they were
18   then, correct?                                          18   critical of when Christine took the grand kids
19  A. I am not certain when they stopped            19           away from them when your mother wrote you in July
20 interacting with my parents. But that is probably 20           of2015, when your mom said, Curtis, you
21 a proper time frame. 1 believe they interacted    21           absolutely stabbed us in the heart when you again
22 with my parents in December of 2014. Did you say 22            took our grandsons away from us. We don't
23 2015?                                             23           understand what we did. Do you know what that was
24  Q. I did.                                        24           in reference to? It's plaintiffs Bates stamp
25  A. Okay. And I am aware that my parents          25           page 012053?

                                                  Page 214                                                   Page 216

 1 did go to Florida in 2015. And 1 don't think they          1    A. And you say that is a letter from July
 2 had any interaction after they returned from               2   of2015?
 3   Florida.                                                 3    Q. July 1,2015,from your mother to you.
 4    Q. When is the last time you had any, you               4    A. Yes. 1 did not discuss that with my
 5 personally, had any interaction with your sister,          5   mother as far as what she meant by that.
 6   Kim?                                                     6  Q. Okay. But, at this point in time the
 7  A. 1 believe 1 talked to her on the phone                 7 grand kids had been taken away from them?
 8 shortly after my arrest.                                   8  A. No,1 don't believe the grand kids had
 9  Q. That would have been in August of 2014?                9   been taken away from them. They had not contacted
10  A. Yes. 1 believe she may have attended a                10 them,and Christine had not contacted them. Or
11 day in the first trial, or 1 think 1 might have           11   there was no communication between them.
12 seen her. But,1 didn't interact with her.                 12    Q. Let's do this. Mark that, would you.
13 Q. And your children have not interacted                  13        (Whereupon, Deposition Exhibit No.9 was
14 with her or their cousins since then, have they?          14   marked for identification.)
15    A.    No.                                              15   BY MR.HANSEN:
16  Q. And as we sit here currently, your                    16    Q. Have you had a chance to read that?
17 children have not interacted with Cory's mother,          17    A.   Uh-huh.
18 Marty, since the day of your arrest, is that              18    Q. This is a letter dated May 5 of2015 to
19   correct?                                                19   you from your mom and dad,isn't it?
20    A. Correct.                                            20    A.   It is.
21  Q. And 1 believe, did that relationship end              21   Q. Anditsays, Curtis, you have just
22 for your boys with Marty prior to the date of your        22 finished our relationship with you. That is the
23 arrest after you had married Christine?                   23 first sentence, did 1 read that correctly?
24    A. No. it did not. They had a                          24    A.   Correct.
25   relationship prior to my arrest.                        25    Q. Do you know what your father is


Min-l-Script M                     Area Wide Reporting and Video Conferencing                     (54)Pages 213 - 216
                                                   1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2               Page 14 of 41
LOVELACE V.                                                                                    CURTIS LOVELACE
DET. ADAM GIBSON                                                                                          July 6,2018
                                                 Page 217                                                    Page 219

 1 referring to as he states that in the first               1 the way 1 interpreted it.
 2   sentence of this letter?                                2       And so there were many letters that we
 3     A. I read it as, you have just finished our          3    referred to each other as that.
 4   relationship with you. I have —                        4  Q. So, when I see a letter to Myrtle from
 5     Q. Was it in specific response to something          5 Alfred, that's to Christine from you?
 6   you did, do you know?                                  6  A. Yes. I'm Alfred and she's Myrtle in the
 7     A. I don't recall. I don't recall any                7 correspondence.
 8   conversation or letter that precipitated this.         8  Q. Now,after the relationship started with
 9     Q. Okay. Then the second paragraph says,             9 Erika, you and her bought a house in 2008, was it?
10   we are tired oftrying to help you all your life        10    A.   Correct.
11   and how you have never been appreciative for           11    Q. And that's when you moved from Kentucky
12   anything we do for you. You have never stood up        12   to Main Street, correct?
13   for yourself or you family or your beliefs. You        13    A.   Correct.
14   just say what a woman tells you to say. Did I     14         Q. All right. Let's go back, you were
15   read that correctly?                              15        asked some questions about Kentucky and QU. Your
16     A. Yes,1 believe that's what it says.           16        house on Kentucky was seven blocks from Quincy
17     Q. Did you have any follow-up with your dad     17        University, correct? You come out your house, you
18   or mom about this, and what they meant?           18        tum right to go to 18th street, you cross Main,
19    A. 1 did write them. I don't know if 1           19        no excuse me, you cross Jersey, you cross Main,
20   specifically responded to this letter. 1 don't    20        Hampshire, Vermont, Broadway,and then Oak Street
21   think 1 did. And 1 think this probably would have 21        is where QU is, correct?
22   been the same time frame that 1 attempted to call 22          A. Correct. My — the classroom that 1
23   them and I was blocked. But,again, a lot of that 23         thought and was in the building, which 1 guess
24   runs together as far as 2015.                     24        would have been another half a block up,in the
25    Q. And as of this time, was your parents         25        main building.

                                                 Page 218                                                    Page 220

 1 still visiting you in the Hancock County jail?            1    Q. Okay. And you would agree with me that
 2    A.   No.                                               2   Erika bullied your kids?
 3     Q. 1 want to hand you another letter, but             3    A. In evaluating things in 2012,as well as
 4   before I do, did you have certain pen names you         4   learning a lot of things after the divorce, or
 5   referred to Christine and she referred to you as        5   during the divorce, and after the divorce,1 do
 6   when you were writing her from the Hancock County       6   believe that Erika abused my children.
 7   jail?                                                   7    Q. She intimidated them?
 8     A. Yes,there were times that I would refer            8    A.   Yes.
 9   to her as Myrtle, and she would refer to me as          9    Q. And she favored her daughter over your
10   Alfred.                                                10   children?
11 Q. And why was that? Were you afraid the                 11    A.   Yes.
12 mail wasn't getting out right or what?                   12 Q. And you would agree with me that that
13  A. No. Those were pet names that we                     13 was not a good home environment for your children?
14 created,I think either while we were dating or           14    A.   No.
15   possibly after we were married. We took some sort 15
                                                      Q. And you would agree with me that Lyndsay
16 of Facebook quiz that would determine your old 16 wasn't even living with you and Erika and the boys
17 person name. And when she took it, her old person 17 on Main Street, correct?
18 name was Myrtle. And my old person name was 18        A. She did live with us for a period of
19   Alfred.                                                19 time in 2008, and moved out in December of 2008.
20        And we would occasionally refer to each           20  Q. And when she moved out in December of
21 other by those names, with the meaning that we           21 2009,she would have been 12 years old at that
22 would be together for a long time, and grow old          22   time, correct?
23 together. And then 1 can't remember who initiated        23    A.   1 believe it was December of 2008 that
24 that, whether it was me. It was probably                 24 she moved out We moved in,in August of 2008,
25 Christene. Just as a way to give me comfort,is           25   and —



Min-lJ-Script K                      Area Wide Reporting and Video Conferencing                    (55)Pages 217 - 220
                                                    1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2                 Page 15 of 41
LOVELACE V.                                                                                          CURTIS LOVELACE
DET. ADAM GIBSON                                                                                             July 6, 2018
                                                   Page 221                                                     Page 223

 1    Q. So she would have been 15? 2008? She                  1  A. Yes. It was ~ the judgment was entered
 2   was bom there '93?                                        2 in September of2013. Yes.
 3    A.    Yes.                                               3  Q. And I'm not sure, I understood you had
 4    Q. And she moved in with Marty?                          4 not connected with Christine, am I correct, at any
 5    A.    Correct.                                           5 point in time up through the end of the year in
 6    Q. And you had ~ at the time you lived on                6   2012, is that a fair statement?
 7   Main Street ~ well, strike that.                          7    A. My first contact with Christine after
 8         Prior to moving into Main Street, when              8   high school, which I don't recall, but we have
 9   you lived on KentuclQ' and had the boys by yourself       9   researched, is when we became Facebook friends.
10   from '06 after Cory's death, to '08, would you           10 Which would have been,I believe in May of 2010.
11   have started the routine of taking the boys to the       11 She looked that up on her Facebook account.
12   Crickard's house in the morning to drop them off         12  Q. You have a Facebook account?
13   for school, and then pick them up later that             13  A. Yes, 1 had a personal Facebook account
14   aftemoon or evening after you had got done fi-om         14   back then.
15   work?                                                    15    Q. Did you end that account?
16    A.    I don't know if that was the routine       16           A. I did. That account was closed by
17   that would occasionally, or would happen. I'm not 17          Christine shortly after my arrest.
18   sure of the regularity. And that activity of      18           Q. Christine still have a Facebook account?
19 going to school with the Crickards, whether it be          19    A.   She has a Facebook account that is
20 walking, which it was a lot of times; continued            20   Christine Curt Lovelace. It's her account, but we
21 off and on throughout. So,I don't know what you            21   share that.
22 mean by routine.                                           22    Q. After Cory died, you received between 35
23  Q. Would you agree with me that the boys                  23   and $40,000 in memorials after her death, is that
24 spent a considerable amount of time at the                 24   correct?
25 Crickard's house, to the point where Maureen               25    A.   No. I don't believe that amount is


                                                   Page 222                                                     Page 224

 1   Crickard became a motherly figure to them?         1          correct.
 2     A. Logan was best friends with George, and       2           Q. So, you dispute the ~ well, strike
 3   spent time with George there and elsewhere in the 3           that. What was the amount then?
 4   neighborhood. They were very good friends.         4           A. I recall it being around 20, maybe
 5   Lincoln, however, was not really the same age as 5            $25,000. But I remember it being around $20,000.
 6   anyone else in the Crickard family. And Larson 6               Q. And you did not set aside any of that
 7   interacted with Jack, who was a special needs kid 7           money for a college fund for the children, and
 8   who he had good interaction with.                  8          instead you spent that money,correct?
 9          So,as far as Logan and Larson,they          9            A. I did set aside a good portion of that
10   would spend time at the Crickards. Lincoln not as 10          money. I did spend a portion of that money
11   much.                                             11          initially on household expenses. And then over
12     Q. Would you agree with me that your            12          the years that followed, or year that followed, I
13   children did not want to spend time in the house  13          believe in 2007 that money was spent primarily on
14   with Erika when you were married to her?          14          club dues, which I was struggling to afford.
15     A. I would agree that there may have been       15           Q. And see, that's - this is going to take
16   times that they didn't want to spend time with    16          a long time because my question simply was, did
17   her. The fact is they did spend time with her and 17          you set aside the money in a college fund or spend
18   me and her throughout the marriage.               18          it? And the answer was, you ended up spending it
19     Q. Well, was your divorce from Erika            19          all. So none of it was set aside in a college
20   bitter?                                           20          fund for the children, correct? It's a yes or no
21     A. It was contentious.                          21          question. He wants to spin yam on it. It's yes
22     Q. That's what 1 mean.                          22          or no, did you set up a college fund for your kids
23     A. Yeah.                                        23          with any of the memorial money fi-om Cory?
24     Q. And you filed in December of2012, and        24                MS.THOMPSON: That's a different
25   it wasn't finalized until the following year?     25          question that you asked. You are fi-ee to answer


Miri-l,-Scripl                      Area Wide Reporting and Video Conferencing                        (56)Pages 221 - 224
                                                    1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2                  Page 16 of 41
LOVELACE V.                                                                                        CURTIS LOVELACE
DET. ADAM GIBSON                                                                                            July 6,2018
                                                    Page 225                                                   Page 227

 1   any question you want, but he answered your        1           $1,000 to assist her with tuition.
 2   question fairly.                                   2            Q. So,the total amount you assisted
 3     A. I think 1 can clear this up. 1 did set        3           Lyndsay for her college education is $2,000?
 4   aside a portion of that. And then I went to what 4              A.    Yes. As I recall.
 5   1 set aside, and spent it. And 1 did spend it on   5            Q. And were those checks directed to her or
 6   something other than college. It was our personal 6            to the University ofIowa?
 7   expenses during that period of time.               7            A.    I don't remember who 1 wrote those
 8    Q. Because you continued your membership at       8           checks to. I think the second one might have been
 9   the Quincy Country Club until 2008 when you had a 9            to the University of Iowa. I'm not entirely sure
10   bill that was approximately $3,000 or more that   10           of the first one. The first one would have
11   remained unpaid, correct?                         11           been — well,I don't remember when the first one
12    A.    Yes.                                               12   was.

13  Q. And in fact, you tried to resign and                    13  Q. On the date of Cory's death, you
14 they rejected your resignation until you paid the           14 indicated that your first call was to Jon Barnard,
15   bill in full, true?                                       15 who at the time was your boss at the Adams County
16    A.    That is true.                                      16 State's Attomey's office, correct?
17  Q. And in fact, you never paid the bill and                17    A.    Correct.
18 they had to send you to collection when you                 18    Q. And when the police arrived, the report
19   settled it for a discounted amount, correct?              19   indicates you were on--excuse me. 1 think you
20    A.    Correct.                                           20   said when the, was it the police or the first
21 Q. And p£u1 ofthe memorial money that                       21   responders arrived when you were on the porch? Do
22 you're talking about, was that used to pay the              22   you recall?
23 settlement on this country club bill that you had           23    A. I don't recall any of that by memory. I
24 unpaid?                                                     24   know there were reports that indicated where 1 was
25    A.    No. 1 think those funds had been used              25   and what I was doing.

                                                    Page 226                                                     Page 228

 1 by the time I settled that account in collection             1 Q. Did you at any point in time walk
 2   with the country club.                                     2 upstairs and show anybody where the body was?
 3    Q. Did Cory have any life insurance?                      3    A.    I don't know. I'm not — I'm not sure
 4    A. No,she did not.                                        4   whether 1 did or I didn't.
 5 Q. You didn't have any power of attorneys                    5  Q. Do you recall that while they were
 6 at the time, did you? You had a will you said,               6 upstairs with Cory, you were inside on the kitchen
 7 didn't you?                                                  7 and were on your laptop?
 8  A. I had a will. There probably was a                       8    A. 1 was inside, or 1 was inside and I was
 9 health care power of attorney. And there may have     9 in the kitchen. The laptop,I believe was on the
10   been just standard power of attorney documents 10 counter, still in front of me. I don't remember
11   that would ~ as I indicated, Dennis Gorman         11 being on the laptop or doing anything.
12   prepared those.                                    12  Q. Do you recall creating or sending any
13    Q. You didn't have a trust set up?                13 e-mails while you waited there for the people who
14    A. No.                                            14 were upstairs with Cory to finish what they were
15    Q. Did you at any point in time pay for any       15 doing?
16   of your daughter, Lyndsay's, college expenses,     16  A. No.
17   tuition, otherwise, at the University ofIowa?      17  Q.   Did you at any point in time ask any
18    A. I made two payments to her. I think one        18 questions of anyone who was upstairs with Coiy
19   was shortly before she started as a freshman. She  19 about her body or anything else?
20   had been requesting money. 1 did not — I was       20  A.   No.  I was downstairs in the kitchen
21   embarrassed and did not tell her that that money   21 with a police officer who was standing there with
22   was no longer there. I took a personal loan out.   22 me.  I did not ask him questions, nor did I go
23   And used part of that personal loan to write her a 23 upstairs to ask them questions.
24   check for $1,000,1 think. And then in 2013 or      24  Q.   Okay.   Let me back up. The testimony
25   early 2014 I wrote another check,1 believe for     25 you gave was that when you went upstairs to

\lin-L-Script'«                     Area Wide Reporting and Video Conferencing                       (57)Pages 225 - 228
                                                     1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2               Page 17 of 41
LOVELACE V.                                                                                     CURTIS LOVELACE
DET. ADAM GIBSON                                                                                            July 6,2018
                                                Page 229                                                      Page 231

 1 shower, you saw the body, and then after your            1    A. I'm not sure if the right hand turn was
 2 attempts at shaking or waking Cory, your thought         2   allowed, or whether or not 1 would have taken a
 3 was and you went and got Larson out of his room,         3   right hand turn. I drove that route quite a bit
 4   is that correct?                                       4   through the years. And sometimes may go left.
 5    A.   Correct.                                         5   Might go down the alley. May go to the next
 6  Q. Okay. And did Larson share a room at                 6   street down the alley and go all the way to, what
 7 that time with the other two boys?                       7   I guess that's 33rd Street. And then go that
 8    A.   He did.                                          8   route.
 9    Q. And you said he was in the room and he             9  Q. And then you would have taken Lyndsay to
10   was in his bed?                                       10 Baldwin, dropped her offon the back side by the
11    A.   That is what I remember. Yes.                   11 high school gym? Correct?
12    Q. And did you pick him up?                          12    A.   Correct.
13    A.   Yes.                                            13    Q. And then what was your route back home?
14    Q. Did you tell him where you were going?            14   Would you have gone State Street or Main Street?
15    A.   1 don't recall what 1 told him.                 15    A. 1 don't know. I mean,either route
16    Q. At the time he would have been four?              16   would get me back to our house.
17    A.   Correct.                                        17    Q. And I believe you said you had left to
18 Q. And was he in sleep clothes? Dressed?                18 take the boys after putting Cory into bed; do you
19 Do you recall anything about that?                      19   recall, was that around 8:15 or so?
20  A. 1 believe he was still in pajamas, yes.             20  A. Again,1 would rely upon what 1 told
21  Q. Okay. And so I'm clear, you don't                   21 Detective Baird at the time. My independent
22 recall seeing him before that, that morning?            22 recollection would be that, you know,in order to
23    A.   No.                                             23 make the start times, that you had to leave
24  Q. And you had taken your other three                  24 anywhere between eight and 8:15 or so.
25 children to school prior to coming back, working        25 Q. Okay. And then you, if your report says

                                                Page 230                                                       Page 232

 1 on your laptop, and then going upstairs?                 1 you told them you were back by 8:35, would you
 2    A.   Correct.                                         2 have any reason to dispute that?
 3    Q. And the three children, Lyndsay would              3    A.     No. If that's what 1 said.
 4   have been where? Where would she have been             4 Q. Okay. Now,going back to the
 5 attending school?                                        5 interaction with Larson, you go upstairs and you
 6    A.   She was at Baldwin.                              6 grab him, and you carry him down the stairs and
 7    Q. And Logan was where?                               7   out the firont door, correct?
 8    A. Logan was at Madison.                              8    A.     1 don't think 1 carried him out the
 9    Q. And was Lincoln at Madison?                        9   front door. I believe 1 carried him out the back
10    A.    Lincoln was at Madison also.                   10   door.
11 Q. So you would have taken them in your car             11    Q. Okay. And the back of your house would
12 to school that morning?                                 12   have faced the back of the houses on Grove, is
13    A.    Yes.                                           13   that correct?
14 Q. And who would you have taken to school               14    A.     Correct.
15 first? Lyndsay or the boys?                             15  Q. And knowing where your mother-in-law at
16    A. The boys.                                         16 the time lived, she was,if you're standing on
17    Q. Okay. And was the Madison drop off in             17 your back porch or stairs at the Kentucky address,
18   front or behind the school?                           18 she would have been to your northwest, correct?
19    A.    It was behind the school.                      19    A. She would have been to the left, which
20 Q. And you would have pulled through the                20   would have been north and west. Correct.
21 drop line there, and dropped them off at the same       21 Q. And she would have been ~ the back of
22   time?                                                 22 her house, could you see it from your house?
23    A. Yes.                                              23  A. 1 think you can see the roof line of
24 Q. And then you would have, what, made a                24   her,or their house.
25 right hand turn and gone back to Main Street?           25    Q. Okay. So, you would have taken Larson


Mln-L-SciiptC'^                    Area Wide Reporting and Video Conferencing                        (58)Pages 229 - 232
                                                  1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2               Page 18 of 41
LOVELACE V.                                                                                   CURTIS LOVELACE
DET. ADAM GIBSON                                                                                        July 6,2018
                                                Page 233                                                    Page 235

 1 there by what route? Going through the back yards        1 death of your wife?
 2   of the houses?                                         2    A. 1 have reviewed that document, as well
 3    A. Yes. Once exiting the back door out of             3 as the information that was in discovery. 1 did
 4   the kitchen, taking a left, there are two garages      4 not create late night thoughts that morning. That
 5   that were there, single car garages. We shared a       5   would have been an e-mail that 1 wrote to him late
 6   driveway with our neighbor. And there was a            6 that evening. Maybe even into the morning of the
 7   walkway between those two garages.                     7   15th. 1 can't remember,do you have a copy of the
 8         So I would have walked through, and then         8   e-mail?
 9   there was an opening directly to the left to walk      9    Q. Luckily, I don't have to tum that over.
10   through essentially what we would refer to as Dr.     10   I mean —
11 Dave's yard. Not Dave Schlembach, who lived right 11 A. That's fine.
12 behind us, but Dr. Dave. So I would have walked 12   Q. If you remember it, you remember it.
13 through his yard,into the back yard of Marty's, 13   A. No,that's fine. I believe that was ~
14 Marty and John's back yard, on to the back porch 14 I was trying to think if that e-mail was sent. 1
15 and to their back door.                            15 think it was sent after midnight. And that was
16  Q. And then at the time you would have            16 the late night thoughts.
17 knocked or rang the door bell and Marty would have 17  Q. So ~ sorry, go ahead?
18   answered, correct?                                    18    A. How it was created at 9:02 AM,I was
19    A.   I don't believe there was a doorbell. I         19   working on e-mail before 1 went upstairs. And 1
20   would have knocked.                                   20   communicated with Steve via e-mail. And so 1
21  Q. John was suffering from cancer, so he               21 could have, and most probably did, open an e-mail
22 certainly didn't come and answer the door, did he?      22 to send him. And obviously went upstairs and
23  A. No,Marty came to answer the door.                   23   never finished that.
24  Q. Okay. And you have testified earlier                24  Q. So,let me ask it this way in a "yes" or
25 about your disagreement with what she testified         25 "no" fashion. Do you contest that you created the

                                                Page 234                                                    Page 236

 1 you said. But, you do agree you left Larson there        1 e-mail to Steve Belco titled "late night thoughts"
 2 that moming with her?                                    2 at 9:02 AM on February 14th of2006?
 3    A.   Correct.                                         3    A.   Yes. I did not create the contents of
 4    Q. And it was then after that point in time           4 that e-mail until late that evening, early
 5 on your way back to the house, which at this point       5 morning.
 6 in time Cory would have been in the house alone,         6 Q. You were approached by the Quincy police
 7   correct?                                               7 department I believe in 2008, regarding bad checks
 8    A.   Correct.                                         8 you wrote to the Liquor Depot for purchasing
 9 Q. And at this point in time there had not               9 alcohol, do you recall that?
10 been any calls made to Jon Barnard,911,or               10    A.   No.
11 anybody else?                                           11 Q. Do you recall writing bad checks to the
12  A. At the point ~ at what point?                       12 Liquor Depot where you were investigated for it?
13  Q. Hand Larson to Marty?                               13    A. I recall that Jon Barnard called me into
14    A. Correct. There were no calls.                     14   the office to indicate to me that someone had
15  Q. And in fact, it's on your way back to         15 turned over checks to him that had bounced,and
16 your house when you on your cell phone called Jon 16 that 1 was responsible for paying. And he
17 Bamard at the Adams Coimty State's Attorney's     17 indicated to me that essentially that that can't
18 office?                                           18 happen. That that's not the type of reputation
19    A.   That's what I recall.                           19   that his Assistant State's Attorney should live up
20    Q. And at 9:02 AM on the moming of Cory's            20   to. And that 1 needed to fix that situation. Fix
21   death, you create an e-mail to Steve Belco called     21 it right away. Make sure those checks were paid.
22   late night thoughts. What were you ~ why were         22 And make sure it never happened again.
23   you creating an e-mail at 9:02 AM to Steve Belco      23   Q. So ~
24   regarding late nights thoughts at the time in         24    A.   i think that was the content of the
25   which the police were there investigating the         25   conversation. But that's how 1 learned of it.


Min-L-Scripl'S                     Area Wide Reporting and Video Conferencing                   (59)Pages 233 - 236
                                                    1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2               Page 19 of 41
LOVELACE V.                                                                                      CURTIS LOVELACE
DET. ADAM GIBSON                                                                                           July 6,2018
                                               Page 237                                                      Page 239

 1   And that's how it resolved.                           1 earlier you prepared a response to?
 2 Q. Well, you don't contest that you were                2    A.    Yes.
 3 the one who wrote the checks, do you?                   3    Q. And do you recall in that response
 4  A. No. I do not deny writing the checks.               4   telling Jon that you felt his decision had
 5 And it's obvious that in 2008,1 mean,they did           5   compromised you financially, professionally, and
 6 bounce. And 1 think 1 did settle those or pay           6   compromised your overall reputation in the
 7   those after 1 learned of them.                        7   community?
 8    Q. And your testimony regarding your work            8    A. 1 was disappointed with his decision,
 9   at the Adams County State's Attorney's office.        9   yes.
10   You indicated that you were shocked when Jon         10    Q. And those are your words in an e-mail
11   terminatedyouin July of2012. I wantto                11   you sent back to him?
12   follow-up on that.                                   12    A. I'm assuming you're reading from my
13         You had received an e-mail in June of          13   e-mail. So 1 did write an e-mail, and I do
14 2012 from Jon warning you about your erratic           14   believe those are my words.
15   attendance and behavior, correct?                    15    Q. I'm reading from an e-mail you sent to
16    A.   There was an e-mail and a discussion           16   him on Saturday July 21,2012?
17   regarding expected hours. I don't remember the 17          A.    Correct.
18   exact content, nor do i recall exactly when that 18        Q. Previously produced in this case?
19   e-mail was sent. But, we did have a discussion       19    A.    Yes.
20 regarding that.                                        20  Q. Do you recall an incident in May of
21 Q. If that e-mail was sent to you on                   21 2012, did you put in to get the public defender's
22 Friday, June 1 of2012, would you have reason to        22 job in Adams Coimty?
23 dispute that?                                          23  A. Yes,1 did apply for that position.
24    A.   No.                                            24  Q. And you did not get it, correct?
25    Q. And did you also have discussions with           25    A.    That is correct.


                                               Page 238                                                      Page 240

 1 Jon about the fact that people believed you were        1 Q. And you came into the office angiy and
 2 coming to the office intoxicated?                       2 upset about the fact that you had not received
 3 A. No. The only conversation I had with                 3 that appointment, true?
 4 Jon about my drinking occurred in 2008. It may          4    A.    No. That's not true.
 5   have been around the same time or at the same time    5  Q. Okay. So,if various people in the
 6   that I had the conversation regarding the checks.     6 State's Attorney's office have a recollection of
 7   And that at that time he reported to me that          7 that, you would ~ do you dispute that or you just
 8   someone in court security thought they had smelled    8   don't recall? I want to be clear on that.
 9   alcohol on my breath. And he indicated that he        9  A. I remember that 1 was disappointed that
10   was requiring me to seek counseling. And!            10 I was not interviewed for the position. Andl
11   complied with that request.                          11   think I shared that with others in the office. I
12    Q. On July 19th, he sent you an e-mail that         12 don't believe 1 did it in an angry manner. And I
13   said Curtis, this is to advise you that your         13 think what you're referring to is a police report
14   services are no longer required in this office       14   based on an interview with Adam Gibson,two
15   effective immediately. I regret to inform you of     15   individuals in the office, and 1 don't ~ the
16   this, but your unexplained absence since your        16   characterization of that, I believe is incorrect.
17   retum from military training, especially on the      17    Q. I'm not asking you what you think I'm
18   heels of having been counseled about your frequent   18   referring to. I'm asking you simply what you
19   absences, and further your lack of adherence to      19   recall as you sit here today about the reaction of
20   your own self-declared new schedule following this   20   people in the office. And if you expressed anger
21   last incident in May is unacceptable. And then he    21   to them about the fact you didn't get the PD
22   went on to tell you about your check, etc. Do you    22   interview. That's all I'm asking you about. Do
23   recall receiving that e-mail?                        23   you recall that or not?
24    A.   Yes.                                           24    A.    No. I don't recall that.
25    Q. And that's the e-mail you indicated              25    Q. Okay. And you didn't get an interview


Min-lJ-Script                      Area Wide Reporting and Video Conferencing                     (60)Pages 237 - 240
                                                   1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                     Page 20 of 41
LOVELACE V.                                                                                          CURTIS LOVELACE
DET. ADAM GIBSON                                                                                               July 6,2018
                                                      Page 241                                                    Page 243

 1 for thatjob. How many people put in for the PD                 1   office?
 2 job in May of2012?                                             2    A. Yes,it was Chuck Hageman's office.
 3    A.   I'm not certain.                                       3    Q. And he was the Prudential agent?
 4    Q. Okay. Who ended up getting it?                           4    A.     Yes.
 5    A. I believe it was Holly Henss got that                    5    Q. And you had indicated you took some test
 6   position.                                                    6   to become licensed in the State ofIllinois; what
 7    Q. Now, you indicated that you, after being                 7 is that? A licensed real estate agent?
 8   terminated ftom your employment at the Adams                 8    A. No, no. It was a license to sell life
 9   County State's Attorney's office, had started                9 insurance and health insurance. It was a one day,
10   attending some political events in 2013,and I               10 maybe a four hour test, I can't recall, that I had
11   wrote down you and Christene attended one for a             11 to take in Springfield, as well as I had a one or
12   person who was running for the county clerk,                12 two-day course that I had to attend in order to
13   correct?                                                    13   obtain that license.
14    A. Yes. I think,that, yes.                                 14  Q. Okay. And then the Friday after
15    Q. Was that Chuck Venvertloh?                              15 Thanksgiving a client ofthe agency shows up to
16    A.   I believe that was Chuck Venvertloh.                  16 sign some papers, and you answer the door,
17 Q. And at this point in time you would                        17   correct?
18 agree with me you had not put in for any elected              18    A.     I don't believe I answered the door. I
19 position? You hadn't put your name in the                     19 came to the door. I don't believe I opened it.
20 running?                                                      20  Q. Okay. Well, was she on the other side
21    A. No, no.                                                 21   ofthe door?
22    Q. You were simply attending events to have                22    A. Yeah,it was a glass door. The office
23   your face seen possibly, correct?                           23   was closed.
24    A.   Yes.                                                  24    Q. Okay. But, you had a key since ~ were
25    Q. Meet people in the Republican party?                    25   you technically an employee ofPrudential?

                                                      Page 242                                                    Page 244

 1    A.   Correct.                                               1    A.     No.
 2 Q. You did not put your name in for the                        2    Q. Did Chuck Hageman ever pay you?
 3 open ~ well, strike that. At this point in time                3    A.     No.
 4 Jon Barnard was still the Adams County State's                 4    Q. So, you didn't have any eamings that
 5 Attorney?                                                      5   year fi-om Prudential?
 6    A.   Correct.                                               6    A.     Correct.
 7    Q. And under his terms, that was not set to                 7    Q. And okay. So, but, he gave you a key so
 8   end until 2016?                                              8   you could be there and to study, as you said?
 9    A.   Correct.                                               9    A. He didn't give me a key. He told me
10  Q. Okay. So, at this point in time do you                    10   where the key was —
11 even know,had he announced he wasn't even going               11    Q. Okay.
12   to run for another term?                                    12    A. - hidden, and that I was welcome to
13    A.   No. I don't believe he had announced                  13   access his office when needed.
14   that he was not going to run for another term.              14    Q. Okay. And the police showed up, and do
15    Q. So, at this point in time, assuming that                15   you recall, you agree you were intoxicated at the
16   is factual, you would not have even been a                  16   time?
17   candidate for that spot because it wasn't even              17    A. Yes,I was.
18   open,true?                                                  18    Q. And you had urinated all over yourself?
19    A. Correct. I couldn't,I guess go out and                  19    A. Yes,I had.
20   get petitions signed or anything, because you're            20    Q. And your zipper was undone when they
21   right, it was not an open position.                         21   showed up?
22    Q. In late 2012, you, after leaving the                    22    A. Quite possibly.
23   Adams County State's Attorney's office in July,             23    Q. You were stumbling around? Do you agree
24   started this Prudential bit that we had talked              24   with that?
25   about earlier, and 1 ~ was it Chuck Hageman's               25    A.     Yes.



Miri-l-Script«                       Area Wide Reporting and Video Conferencing                        (61)Pages 241 - 244
                                                       1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                 Page 21 of 41
LOVELACE V.                                                                                       CURTIS LOVELACE
DET. ADAM GIBSON                                                                                            July 6,2018
                                                  Page 245                                                     Page 247

 1    Q. You didn't know where you were at the                1    A.    Yes.
 2   time?                                                   2     Q. Was $4,391 in gross receipts. Do you
 3  A. 1 think 1 read that in a report.                      3    have any reason to dispute those numbers which
 4  Q. Okay. Well, would you have any reason                 4    appear on your tax returns?
 5 to disagree with that?                                    5     A. Is this the ~ for the 2011 year?
 6    A.     No. I was intoxicated.                          6     Q. Correct.
 7  Q. And you had a cut on your hand and a                  7     A. And then in addition to that, I received
 8 scrape on your head. Do you know how you got               8   wages and earnings from the State's Attorney's
 9   those?                                                   9   office.
10    A.     No.                                             10    Q. Okay. That would have been part ofthe
11    Q. After this, did Mr. Hageman tell you to             11   gross income calculation?
12   no longer come over to his agency's office?             12    A.    Yes.
13    A. Actually,1 met with Chuck later that —              13    Q. And you apparently don't have or are not
14   on two or three days later regarding what had           14   able to find that W2 from the State's Attorney's
15   happened.                                               15   office?
16    Q. Okay. And did he tell you look, don't               16    A. If 1 did not,I provided you everything
17   be coming into my office any more?                      17   that I had.
18    A.     Correct. We talked about whether or not         18    Q. Okay. 2012, you — let me back up. In
19 I wished to continue doing anything with                  19   2011 you used TurboTax?
20   Prudential. Or whether or not Prudential wanted         20    A.    Correct.
21 to do anything with me based upon that incident.          21    Q. Did you prepare that or did Erika
22 Q. And I assume the answer was no,they did                22   prepare that?
23 not and you would go your separate ways?                  23    A. 1 prepared it.
24  A. Yes. There was a mutual agreement that                24    Q. In 2012 you used TurboTax again, but
25 1 did not want to, and they did not want me.              25   this time you filed married but filed separately.

                                                  Page 246                                                     Page 248

 1    Q. Okay. So, at this point in time you                  1 I assume due to your divorce.
 2   indicated that you were deciding what you wanted         2    A.    Correct.
 3   to do, and whether or not you were going to go           3  Q. Okay. You,individually, filed a 1040
 4   into private practice. And before I get into             4 individual income tax retum because you were
 5   that, I want to ask you some questions about some        5 filing separately even though you were married,
 6   of the tax retums you've provided in this case.          6   tme?
 7          In 2010 you filed jointly -- excuse me.           7    A.    Yes.
 8   In 2011,2011, you filed ajoint retum with Erika          8    Q. And again, you used TurboTax?
 9   Gomez. You were married to her at the time?              9    A.    Yes.
10    A.     Correct.                        10 Q. And you reported wages at that time of
11 Q. Okay. You had a W2 from DFAS,I suppose 11 $34,789. And I believe you, this time, I see on
12 that's the Department of Defense?         12 the W2from Adams County it was $25,139.29 because
13    A.     Uh-huh.                                         13   that would have not been, or that would have been
14    Q. For your National Guard work?                       14 for the full 2011 calendar year? You're filing in
15    A.     Yes. That is.                                   15 2012,correct? Your 2012 taxes are for the year
16    Q. And you listed yourjob as a lawyer, and             16   2011?
17   she was a teacher/cafeteria worker, because she         17    A. So,this is my tax year for 2012?
18   worked for the Quincy public school system,true?        18    Q. Correct.
19    A.     Yes. That is true.                              19  A. Right. So,it would have been on my
20 Q. And in 2011 your gross income that the                 20 income from the State's Attorney's office from
21 two of you reported was $68,105, of which you             21 January 1st of 2012 until the date of my
22 yourself were responsible on the W2for                    22   termination or the last check. Yes.
23 $17,065.78 from your Army work, and your sole             23 Q. Sorry. Okay. And then you still were
24 proprietorship income, which would be you listed          24 in the military and you had that income?
25 yourjob you were a lawyer at that time?                   25    A.     Correct.



Min-lJ-Script"                        Area Wide Reporting and Video Conferencing                    (62)Pages 245 - 248
                                                    1^00-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                Page 22 of 41
LOVELACE V.                                                                                    CURTIS LOVELACE
DET. ADAM GIBSON                                                                                          July 6, 2018
                                                Page 249                                                      Page 251

 1 Q. And then you told us you had got some                  1 Q. Correct. $12,443 in wages as a private
 2 unemployment from the state and that was in there         2 practice attomey is what you listed on your tax
 3   as well?                                                3   retum?
 4    A.   Correct.                                          4    A.   Okay. Yes. If that's what I listed.
 5    Q. Now,I have a question for you. There's              5    Q.   You filed and signed it?
 6   a notation on that tax return from 2012 under           6    A.   Sure,sure, yeah.
 7 business, you listed paper delivery. And claimed          7    Q.   You would represent that's truthful?
 8 $1,709 in income. What is paper delivery?                 8    A.   Correct. Correct.
 9    A. At that time, and I can*t remember what,            9  Q. Now,you indicated that 2014 is when you
10   at what point the kids asked,the boys,asked if         10 started advertising and were office sharing with
11   they could deliver papers. There was a paper           11   Drew Erwin. Where was Drew's address?
12   route open. And so it was around the                   12    A. It was a Vermont Street address. I'm
13   neighborhood. And I believe 1 was listed, but          13   not certain as to the number on the address.
14   they did most of the work. But,as any father           14    Q. Okay. He never paid you any wages or a
15   knows, you get to do some of that too. So,that         15   1099 or anything like that, tme?
16   was for delivering papers around the neighborhood. 16        A. He did not, no.
17  Q. Okay. And you claimed private practice               17  Q. You stated here earlier you have not
18 attomey, gross receipts of$3,275. So, you would          18 filed a 2014 tax retum, have you?
19 have had some private practice work in 2012?             19    A.   Correct.
20  A. Yes. I think there was some just, you       20             Q. You have not filed a 2015 tax retum,
21 know,carryover from what I was doing. I was not 21            have you?
22 — I didn't have an office outside of the home.  22             A. No. I have not. I didn't have any
23 And that's what 1 reported.                     23            income in 2015.
24  Q. Would you agree with me that through                 24  Q. And you did not file a 2016 tax retum,
25 2012 when you left the job at the State's                25 did you?

                                                Page 250                                                      Page 252

 1   Attomey's office you had never been a family law        1    A. No. I did not. And I did not have any
 2   lawyer?                                                 2   income in 2016.
 3    A. Correct. I had done some family law                 3   Q. And at any point in time did you ever
 4   cases, but no. I had never been a family law            4 file or request an extension from the IRS for any
 5   lawyer.                                                 5   ofthose three tax returns?
 6    Q. Had you ever handled a divorce from                 6    A.   No.
 7   start to finish?                                        7    Q. Now you worked in 2014 from January up
 8    A.   Yes.                                              8   until August 27th, the date of your arrest,
 9    Q. Now,in 2013 you filed as a head of                  9   correct?
10   household solo on a 1040; you had $27,036 in           10    A.   Correct.
11   unemployment. And the wages you claimed as a           11 Q. You indicated on the date of your arrest
12   private practice attomey were $12,443. You self        12 you were traveling to the bank to make a deposit
13   prepared that and signed and filed it on Febmaiy       13 for your business. Correct?
14   15th of2014. That would have been for the year         14    A.   Correct.
15   you were single in 2013, correct?                      15    Q. Did you have a tmst account set up?
16    A.   Correct.                                         16    A. I did have a trust account set up.
17    Q. Prior to marrying Christine?                       17    Q. At what bank?
18    A.   Correct.                                         18    A.   I believe those accounts were at
19    Q. And you signed off on that amount as        19 Mercantile Trust and Savings Bank.
20 well as the 2011-2012. And as 1 see it, the most  20  Q. Did you have malpractice
21 amount of money you made in 2011,2012, or 2013 as 21 insurance as a lawyer for that year in 2014?
22 a private practice attomey was what you reported         22    A.   I did not.
23 in 2013 of$12,443. Would you agree with that23  Q. Did you have any ledgers where you kept
24 statement?                                  24 income and expenses or who did your books?
25  A. What was the amount? For the year 2013? 25  A. I kept some sort of ledger and expenses


Mio-L-Script^                      Area Wide Reporting and Video Conferencing                    (63)Pages 249 - 252
                                                     1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2              Page 23 of 41
LOVELACE V.                                                                                  CURTIS LOVELACE
DET. ADAM GIBSON                                                                                       July 6,2018
                                               Page 253                                                    Page 255

 1   on-line with some sort of financial software.         1   correct?
 2    Q. Do you still have those records?                  2    A.   Yes.
 3    A. I don't know where those records were.            3    Q. And as a business owner, did she keep
 4   And I don't know how to access those records.         4   record of her income and what she made and what
 5    Q. Okay. Well, if you don't know where             5     she brought in?
 6   they are, how would you know how to access them? 6         A. 1 don't know what records she kept.
 7    A. Well, again, they were ~ it was some            7      Q. Regardless, do you know if obviously you
 8   sort of on-line. And after August 27th of 2014,     8     were married in 2014, if you didn't file a tax
 9   none of that became a priority. And 1 have not      9     return, I assume she didn't either?
10   gone back to search for those records.             10      A. I assume she did not, but I don't know
11    Q. Now,at the time of your arrest                 11     whether she did or not.
12   Christine was operating a business herself?        12      Q. Okay. Well, is there any reason she
13    A. Correct.                                       13     would have filed a tax return having been married
14    Q. And she had a pie shop which was located       14     to you and filed separately that you can think of
15   on 12th Street in Quincy?                          15     as you sit here?
16    A. Correct.                                       16      A. It's possible. 1 don't think she filed.
17    Q. How long had she been operating the pie        17      Q. We'll ask her, but 1just wanted to know
18   shop?                                              18     what you know. All right. And the pie shop that
19    A. She opened that pie shop in May of 2014. 19           was opened for four months, then did she close
20    Q. So that had been open for, ifI say May         20     that down? Or voluntarily? Or what happened with
21   1, that would be a grand total offour months that  21     that? Did she fall behind on rent and they kicked
22   she had the pie shop? May 1 through ~ well,        22     her out? What happened?
23   strike that. Let me not assume that.               23      A. After my arrest, there was intense media
24          Ifshe opened it on May 1, did it            24     associated with that arrest. Christine was being
25   continue on after your date of arrest in August of 25     pursued by media sources. And she made a

                                               Page 254                                                    Page 256

 1   2014?                                                 1 determination that running a business where she
 2    A.   It did not.                                     2 had to interact with the public with open doors
 3 Q. Okay. So, if we use that as the end                  3 was not going to work.
 4 line, that would have been four months worth of         4       In addition,she became on August 27th,
 5 operations, correct?                                    5 2014,for all practical purposes a single parent
 6    A.   Correct.                                        6 to our three boys.
 7 Q. And who paid the rent for her building               7  Q. Well, as a single parent to your three
 8 and her pie shop?                                       8   boys, had she adopted them at that time or did she
 9    A.   She did.                                        9   adopt them after your arrest?
10 Q. Okay. And what was the company she left             10    A. No,we adopted ~ she adopted them in
11 in Minneapolis to marry you and come to Quincy?        11   May of2014. Yeah, May 2014.
12    A.   She was with Aflac.                            12    Q. As a single parent of those kids, she
13 Q. And she had been married how many times             13   would have to continue to provide daily needs and
14 prior to marrying you?                                 14   expenses, correct?
15    A.   She had been married twice before me.          15    A.   Correct.
16    Q. And she has one daughter?                        16  Q. But, she decided to close down her
17    A.     Correct.                                     17 business, and did she ever work again until you
18  Q. Who has never lived with you and her               18 were living over here in Champaign?
19 permanently, correct?                                  19  A. 1 think she worked while 1 was in jail
20    A.     Correct.                                     20 briefly for the church as an administrator.
21    Q. She's of age and an adult?                       21 Q. Hold on. Let me interrupt you. When
22    A.     Correct.                                     22 you say the church, because we need to ~
23 Q. And Christine had the money, whether                23  A. Yeah,sure,sure. It's St. John's
24 saved or otherwise from her prior job, divorce,        24   Lutheran church. The church we attended.
25 whatever, to start and open her own business.          25    Q. So let me back up, and I will let you


Min-l-Script^                     Area Wide Reporting and Video Conferencing                   (64)Pages 253 - 256
                                                1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                 Page 24 of 41
LOVELACE V.                                                                                   CURTIS LOVELACE
DET. ADAM GIBSON                                                                                        July 6,2018
                                                Page 257                                                   Page 259

 1 complete the answer. But I want to focus on a            1    A. That wasn't the sole reason. That was a
 2 little bit some of that. Because you had said            2   reason. Or one of the reasons that we had
 3 earlier you were members at First Pres?                  3 concerns about him going to the high school. His
 4    A. Sure,sure.                                         4 safety. His security. And when we had mentioned
 5   Q. Excuse me, strike that. You weren't                 5 it to him, he was very much in favor and wanted to
 6 members at First Pres, you were members at the           6 explore it. And so he did. They made a visit.
 7 first Union Congregational Church. You had the           7   And we decided to send him there.
 8 funeral for Cory at First Pres. At what point in         8  Q. I mean, let's back up a little bit. I
 9 time did you start attending St. John's Lutheran         9 mean,the public school system was certainly good
10   church?                                               10 enough for you and you served on the school board
11  A. At what point in time — St. John's                  11 for 11 years, correct?
12 Lutheran church — I was going to give you a    12             A.   Correct.
13 history, but I'll just answer your question.   13             Q. It was good enough for Logan and
14       We started attending church there in the 14            Lincoln, correct?
15 spring of2014. Or maybe even late spring,early 15             A. Logan did attend and graduate. Lincoln,
16   summer of 2014.                                       16   because of the circumstances, because of the
17    Q. And you say "we", that is you and                 17   arrest, because of the public scrutiny, as well as
18   Christine and your boys?                              18   concerns we had about his safety and security, and
19    A.   Correct.                                        19   his desire, actually went to the alternative
20    Q. Now,did you and Christine get married             20   school his junior year, and not only finished his
21   in that church?                                       21   junior year offsite, but also finished all of his
22    A. No, we did not                                    22   credits for his senior year. And graduated early
23    Q. Where did you get married?                        23   and went into the mUitary early.
24    A.   At First Christian Church. Across from          24    Q. You say you feared for his safety.
25 the junior high.                                        25   What? That he was going to get beat up in school?

                                                Page 258                                                   Page 260

 1 Q. Okay. I got you. All right. But you                   1 I mean,there's anti-bullying, there's all sorts
 2 didn't attend there, or did you switch attending         2 ofthings that happen now.
 3   there?                                                 3   A. Sure. Our concerns regarding all of the
 4    A.      We -1 think we had attended there             4 children after my arrest was, you know, what would
 5   together a couple times with the boys before our 5 kids say to them. What would teachers say to
 6   wedding, and we did attend thereafter for a little 6 them. And our overall concern about their
 7   bit before we started going to St John's.           7 security, and when I mean security, they had been
 8    Q. Okay. Now,to be fair and let you                8 taken from their classroom to the Quincy police
 9   finish your answer, so Christine worked a little    9 department without any sort of notiHcation or
10   bit for the church while you were in jail during   10 contact with either me or Christine or anyone else
11   the trial process and all Aat. Was she paid by     11 as far as we know. And it would appear that the
12   St. John's Lutheran?                                  12 Quincy police department had no problem doing that
13    A. i believe she was. She was a part-time       13        on August 27th,2014. And there wasn't any
14   employee. I'm not sure how much she was paid. 14           assurance that they wouldn't do the same thing at
15   That would be a good question for her.           15        any point thereafter.
16    Q. Okay. After your second trial, you and       16         Q. You agree with me that no one from the
17   her moved her to Champaign with, well, Larson,   17        county had any involvement with Logan,Lincoln or
18   correct? Lincoln and Logan have been in the      18        Larson's initial contact, and then transfer or
19   military?                                        19        interview relative to August 27th, 2014?
20    A. Sure. And, yes. Larson was actually at       20         A. Based upon Adam Gibson's testimony at
21   high school in Concordia, Missouri, when we made 21        trial, it was people within the Quincy police
22   the move.                                        22        department who made that decision. So,I think
23    Q. Did you and Christine decide to send him     23        the answer is "yes". I'm not aware that the
24   to Concordia to get him out ofthe media          24        county played any role in that decision making
25   spotlight in Quincy?                             25        process.



Min-L-Script                       Area Wide Reporting and Video Conferencing                   (65)Pages 257-260
                                                  1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                Page 25 of 41
LOVELACE V.                                                                                      CURTIS LOVELACE
DET.ADAM GIBSON                                                                                            July 6,2018
                                                 Page 261                                                    Page 263

 1 Q. And as you sit here today, you don't                   1    Q. And one trial 1 believe was Julia Wikoff
 2 have any evidence that anyone from the county ever        2   and the other was David Robinson? Do I have those
 3 interviewed or interrogated your boys, correct?           3 names right?
 4    A.   Correct.                                          4    A.   Yes.
 5 Q. And no one from the county ever                        5  Q. And those are — nobody or neither of
 6 interviewed or interrogated you, did they?                6 those people 1 just mentioned are Adams County
 7    A.   No.                                               7 State's Attorney people?
 8  Q. And in fact, you would agree with me                  8    A.   That is correct.
 9 that Jon Barnard, who is the State's Attorney at          9  Q. Now,after you moved here in 2017 you
10 the time of your arrest, immediately sent this out       10 filed jointly tax returns with Christine, and you
11   for a handling by a special prosecutor?                11 self prepared that and filed it yourself?
12    A. It depends on what you mean by                     12    A.   Correct.
13   immediately.                                           13  Q. And you reported $21,914 in business
14    Q. Let me rephrase the question. You would            14 income as a private attorney, correct?
15   agree with me that Jon Barnard referred this out       15  A. If that's what it says, yes.
16   to be handled by a special prosecutor with             16  Q. 1 took that right off your tax return.
17   relation to you and any prosecution of you?            17  A. Okay.
18    A.   Yes.                                             18  Q. And you have started your own law firm
19 Q. And you agree with me that this was                   19 here in Champaign?
20 assigned to Ed Parkinson ofthe state appellate           20    A.   Correct.
21 prosecutor's office to handle?                           21    Q, And it's called what?
22    A.   Correct.                                         22    A.   1 call it The Justice Initiative.
23 Q. That was an assignment by the chief                   23    Q. I've also seen your website. It's
24 judge of the 8th judicial circuit?                       24   called the ~ is it the Loveless Center? What is
25  A. I believe the process — I won't agree                25   it called?


                                                 Page 262                                                    Page 264

 1 with that. Let me just explain. It's Just that 1          1  A. We actually, and they are trade names.
 2 believe the process is that Barnard would put in          2 Neither of them are officially organized.
 3 an application for the special prosecutor to get          3 Q. So you're not an LLC?
 4   involved with the case. And then the state              4    A.   No.
 5 appellate prosecutor's office would either grant          5    Q. So this is a self proprietorship?
 6 that or not grant it. And the state appellate             6    A. Right.
 7 prosecutor's ofBce would assign, or assigned Ed           7    Q. Are you Curtis Loveless DBA?
 8   Parkinson to handle the case. I don't believe           8    A.   Yes.
 9   that was a chiefjudge's decision.                       9    Q. And 1 keep saying Loveless; 1 got to be
10    Q. Okay. And ofthat though, you would                 10   honest with you, I've always said that since high
11   agree with me that no one from Adams County, by        11   school. So, Lovelace. Okay. Is it Curtis
12   the way ofthe State's Attorney, Jon Barnard, Gary      12   Lovelace DBA these things? Kind of a self
13   Farha, Josh Jones, anyone else who was employed in     13   proprietorship?
14   that office handled the grand jury presentment,        14    A. Yes. It's— yes.
15   correct? That was handled by Ed Parkinson?             15    Q. Okay. And you were telling me it's the
16    A. Ed Parkinson did appear before the grand           16   Lovelace Center for Criminal Defense/The Justice
17 jury, yes.                                               17   Initiative?
18   Q. And you would agree with me that no one             18  A. When we initially opened the office in
19 from Adams County State's Attorney's office              19 August of — on August 1st is when we opened the
20 handled either of your trials? That was Ed               20 office. We set out to do pro bono work under The
21   Parkinson?                                             21 Justice Initiative, and fee work under the
22    A.   Correct.                                         22   Lovelace Center for Criminal Defense.
23    Q. Or the state appellate prosecutor's                23       And as we have progressed through last
24   office?                                                24 year, and into this year,it was difficult to
25    A.   Correct.                                         25 separate the books. And it just didn't make sense


Min-l-Script s                     Area Wide Reporting and Video Conferencing                      (66)Pages 261 - 264
                                                  1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2             Page 26 of 41
LOVELACE V.                                                                                   CURTIS LOVELACE
DET. ADAM GIBSON                                                                                         July 6,2018
                                               Page 265                                                    Page 267

 1 from a — it just complicated things. So we have         1 done,a lot of that is legal research. Writing
 2 since decided to Just operate under the Justice         2   memorandums.
 3 Initiative. We do pro bono work, as well as fee         3    Q. Any court appearances?
 4   based work under the Justice Initiative. lUs a        4    A.     No.
 5 trade name. It's me,"doing business as".                5    Q. No depositions?
 6  Q. You said you opened August 1. August 1              6    A.     No.
 7   of what,2017?                                         7    Q. No trials?
 8    A.    Correct.                                       8    A.     No.
 9  Q. And you reported gross receipts of                  9    Q. And his clients, are those clients he
10 $24,238, which you would agree with me all the         10   has across the country? Out in DC where he's
11 numbers 1 just read to you are larger than any         11   located? Here in Illinois?
12 gross receipts you ever reported as a private          12  A. Maybe all of the above.
13 practice attorney in 2011,2012, or 2013 in Adams       13  Q. So, he may have a certain project he
14 County, Quincy,Illinois?                               14 needs a memo or some research on, and he may ask
15    A.    Yes.                                          15 you to assist him?
16  Q. Okay. And is this 1099 you got from                16    A.     Correct.
17 Park PLLC,part ofthat gross receipt for your           17    Q. Has he asked you to do FOIA requests on
18   business?                                            18   behalf of clients of his?
19    A. I think it is, yes.                              19    A. I think one of the initial clients that
20    Q. What did you do for Park PLLC? Is that           20   he had had some FOIA work that needed to be done.
21   Evan Park?                                           21   And I assisted him in that. But,it was in a
22    A.    It is.                                        22 drafting only, and those FOIAs came out under his
23 Q. And he's the attorney who worked with               23 letterhead under his name. I was acting as a law
24 you on FOIA requests in your underlying criminal       24 clerk for him at that point.
25   trial, true?                                         25    Q. Okay. Did you take out a personal loan

                                               Page 266                                                    Page 268

 1    A.    Yes.                                           1 to open up your business?
 2    Q. Did you pay him in the underlying                 2    A.     No.
 3   criminal trial?                                       3 Q. How are you funding your business? Do
 4    A.    I did not.                                     4 you have investors?
 5 Q. And he obviously has paid you by issuing             5    A.     No.
 6 the 1099. What did you do for his entity?               6    Q. What are you using to pay rent?
 7  A. After my acquittal, and after maybe even            7    A. What we bring in, what I bring in, in
 8 before, but for the most part after my move,our         8   fees.
 9 move to Champaign,Evan indicated that based upon        9 Q. Okay. Do you have an office or do you
10 his experience with me,that he would like me to        10 work out of your office?
11 work with him where he needed help in his private      11    A.     It's an office.
12 practice. He asked that I join him as of counsel. 12         Q. And what is your office address?
13 We agreed to that. And I did work last year, and 13          A. It's 116 West Main, M-A-I-N, Street,
14   I continue to do work whenever he needs me to        14   Urbana,Illinois,61801.
15 support his efforts in his practice.                   15 Q. Do you office share or is that you by
16 Q. All right. Well, we need ~ I need more              16 yourself?
17 specifics on that. Are you handling clients here       17    A. It's a second fioor office. Christine
18 for him in Champaign?                                  18   has an office in there too. I mean, we have
19    A.    No.                                           19   offices side by side together within the second
20 Q. Is it you do research for him? You file             20   fioor of this building. There's a karate studio
21 a FOIA? Give me the nitty gritty of what it is         21   or something on the first fioor.
22 you're doing for him.                                  22     Q. So, you pay all ofthe rent, the
23  A. Without disclosing any confidentiality             23   utilities, the expenses that go with the business?
24 with regard to Evan's practice, they are Evan's        24    A.     I do.
25 clients, and if it's research that needs to be         25    Q. And I assume you don't own that


IMin-U-Script'H                   Area Wide Reporting and Video Conferencing                     (67)Pages 265 - 268
                                                  1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                 Page 27 of 41
LOVELACE V.                                                                                       CURTIS LOVELACE
DET. ADAM GIBSON                                                                                            July 6,2018
                                                 Page 269                                                     Page 271

 1   building?                                              1    it. And we made a decision to send him there.
 2    A.   No.                                              2     Q. And he now has been back though and last
 3    Q. And you rent from the landlord?                    3    year he attended Champaign Centennial high school,
 4    A.   Correct.                                         4    true?
 5    Q. Are you on a year-to-year lease or what?           5     A. Correct. As a sophomore he attended
 6    A. 1 am on a two year lease.                          6    Champaign Centennial.
 7    Q. Okay. Which started when you opened in             7     Q. And he will attend there again this
 8   August of2017?                                         8    year?
 9    A.   Correct.                                         9     A.     Correct.
10    Q. What is your monthly rent?                         10    Q. And he was attending Champaign
11    A.   $950.                                            11   Centennial high school when your media story ran
12    Q. Does Christine work for your business?             12   on Dateline NBC,correct?
13    A.   She works in the business. She doesn't           13    A.     Correct.
14   get paid.                                              14    Q. You didn't feel that was going to cause
15    Q. Does she have any job outside of your              15   him security issues or safety issues when they
16   legal?                                                 16   played the story that you sat down for a
17    A.   No.                                              17   volunteered interview for and allowed NBC to play?
18    Q. Who does the books?                                18   You didn't feel that was going to bring on undue
19    A.   I do.                                            19   scrutiny and safety on to Larson at public school
20    Q. You don't have an accountant or anything           20   Champaign Centennial high school?
21   like that?                                             21    A. We were absolutely concerned of how that
22    A.   No.                                              22   would impact Larson.
23    Q. Have you signed any book deals?                    23    Q. Not enough to not give the interview
24    A. 1 have not.                                        24   though, right? You sat down with NBC and
25    Q. Has any ~ how about movie rights?                  25   voluntarily gave the interview, didn't you?

                                                 Page 270                                                     Page 272

 1    A.   No.                                              1     A. NBC,yes. And CBS,yes. We voluntarily
 2    Q. Now,you indicated that part ofthe                  2    gave those interviews.
 3   reason you moved Logan to boarding school was?         3     Q. And you could have voluntarily said, no,
 4    A.   Larson.                                          4    thanks, 1 just want to move on into the quiet and
 5    Q. I'm sorry.                                         5    leave me alone, correct?
 6    A. It's okay.                                         6     A.     We could have declined those interviews.
 7    Q. Part of die reason you moved Larson to             7     Q. Now,on the ~ on the complaint that you
 8   boarding school, one ofthe factors was the             8    filed, did you review the allegations that you
 9   scrutiny, the security has saved you, those type       9    have filed in this case before it was filed? Did
10   of things. Did somebody give you Concordia, or         10   you review the complaint?
11   how did you come up with that?                         11    A.     I did. It's been a while since I
12    A.   That decision occurred in 2016 after I           12   reviewed it, but I did review it prior to filing.
13   was on home confinement. We started discussing         13    Q. You understand as an attomey you're
14   where he would go. Whether it would be the high        14   reviewing that to make sure it's truthful and has
15   school. Quincy Notre Dame. Anywhere else. And          15   merit, correct?
16   because we are members,and were attending              16    A.     Correct.
17   Lutheran church, Larson had been confirmed through     17    Q. And the attomey that signs that is
18   that Lutheran church, and he had attended St.          18   representing to the court that there's a good
19   James, which was a — his 8th grade year, which is      19   faith basis for filing that document, correct?
20   a Lutheran school. 1 think Christine found that        20    A.     Correct.
21   in searching on the Internet for options. And we       21    Q. You understand that as a licensed
22   talked about it. And I couldn't go because I           22   attomey?
23   couldn't leave the house. But Christine and            23    A.     Correct.
24   Larson went sometime I think early summer.             24    Q. And in fact, you've never lost your law
25   mid-summer of 2016,to make a visit. Larson liked       25   license as a result of this, have you?


Min-l-Sci ipl'K                     Area Wide Reporting and Video Conferencing                      (68)Pages 269 - 272
                                                   1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2               Page 28 of 41
LOVELACE V.                                                                                   CURTIS LOVELACE
DET.ADAM GIBSON                                                                                         July 6,2018
                                                Page 273                                                  Page 275

 1    A. No. 1 have not lost my law license. I              1 factual, documentary or otherwise, that Gary Farha
 2 wasn't active from 2015 through 2016 because I was       2 had any communication with Adam Gibson about
 3   unable to complete my CLEs because 1 was in jail.      3 opening up the reinvestigation as to the death of
 4                                                    4 your wife?
     As well as I didn't think the limited resources we
 5 have should go towards those dues. And so 1 was 5      A. No.
 6 able to reactivate my license, I think it was May  6  Q. Correct?
 7 oflast year. Something to that effect.             7  A. I do — I am aware of communication
 8  Q. Let me ask it this way: The ARDC has           8 between him and what would then turn out to be one
 9 never moved to revoke your law license?            9 ofthe witnesses, key witnesses in the case. But,
10  A. Correct. They have not.                       10 and that was in December of 2012.
11 Q. And you went inactive, which is people         11  Q. Okay. Let me back up. I move to strike
12 can go inactive on their choosing, correct? It    12 that again as nonresponsive. My question is
13 doesn't mean you're punished from practicing law? 13 pretty simple.
14 Correct?                                          14        Do you have any facts or evidence that
15  A. No. You just have to pay the fees and         15 Gary Farha communicated with Adam Gibson about the
16 complete the mandatory CLE credit                 16 initiation of the reinvestigation into the death
17  Q. Right. And then it becomes active             17 of your wife, Cory Lovelace?
18 again?                                            18  A. I have not seen any e-mails or
19    A.   Correct.                                        19 communication between him prior to the Adam Gibson
20    Q. And that's what happened to your             20        taking it up, whenever he did,in either December
21 license, and it is now active?                     21        or January — December of 2013,January of 2014.
22  A. Correct.                                       22         Q. I'm going to hand you a document,I'm
23  Q. And what evidence or facts do you have         23        not going to mark itjust yet, it's Bates stamped
24 that Gary Farha had any communication with Adam 24           AC 59 that's been produced in this case. And I
25 Gibson about the initiation of the reinvestigation 25        think this is what you're referring to. You

                                                Page 274                                                  Page 276

 1 of you that Mr. Gibson undertook?                        1   mentioned an e-mail that Adam Gibson sent to Gary
 2 A. The information regarding communication            2      Farha, which was dated Tuesday, August 19th of
 3 with Gary Farha about the investigation came in       3      2014. Subject is case summary. And it's the Cory
 4   the form of an e-mail that Adam Gibson sent to      4      Lovelace death investigation summary. Is that
 5   Gary Farha,1 believe in July of2014. I think        5      what you're referring to?
 6   either shortly before or shortly after he sent the  6       A. Yes,and it's August. 1 misspoke.
 7   same — it was a different e-mail, but it contain    7       Q. Okay. Which is an e-mail that was sent
 8   the same attachment. Which was a summary of his 8          the day after he sent that same e-mail to Ed
 9   investigation.                                      9      Parkinson, which is Plaintiff003770 on Monday,
10     Q. Okay. That's not my question. So I'll         10      August 18th of'14. Is that correct? Where he
11   move to strike. My question was, what information 11       sent the Lovelace death investigation summary to
12   do you have that Gary Farha communicated with Adam 12      Ed Parkinson who had been appointed to be the
13   Gibson about initiating his reinvestigation into   13      prosecutor in your case, correct?
14   the death of Cory?                                 14       A.   That is correct.
15     A. 1 don't know of any communication,            15       Q. On break we can mark those, 1 didn't
16   verbal or otherwise, prior to the initiation. So, 16       have extra copies. Tell me what specific facts
17   if you're talking ~                                17      and evidence you have that Gary Farha fabricated
18     Q. Yes.                                          18      any ofthe scientific information from the medical
19     A. Let's just go by dates. So it was             19      experts in either of your murder trials?
20   initiated sometime in December, according to Adam 20              MS.THOMPSON:I'm going to instmct you
21   Gibson,of2013,or January of 2014. And —            21      to answer that question without referencing
22     Q. And the e-mail you're referring to is         22      communications with your counsel. But you can
23   well after that?                                   23      answer the question.
24     A. Correct.                                      24       Q. Let me back up. I'll move — I'll
25     Q. So you don't have any information.            25      strike my question. I'm going to rephrase it.

Min-L-Script «                      Area Wide Reporting and Video Conferencing                  (69)Pages 273 - 276
                                                  1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2                Page 29 of 41
LOVELACE V.                                                                                         CURTIS LOVELACE
DET. ADAM GIBSON                                                                                            July 6,2018
                                                 Page 277                                                     Page 279

 1 Your complaint specifically alleges that Gary            1      A. I'm an attorney. I'm not going to give
 2   Farha fabricated scientific information from the       2    you a legal opinion as to the basis for the
 3 medical experts in your two murder trials. And           3    complaint. 1 can tell you the facts that I'm
 4 your interrogatory answers state that as well.           4    aware of that I believe would support the
 5       Tell me specifically what it is Gary               5    aUegations of that complaint.
 6 Farha did to fabricate any of the scientific             6      Q. And you've already done that to the
 7   information?                                           7    first part, we've talked about. Do you have any
 8    A. My basis for his belief~ my belief in              8    evidence that Gary Farha spoke to any of the
 9   his involvement comes from the e-mail                  9    medical experts that were called in your murder
10   communication.                                         10   trials?
11 Q. So,the e-mail communication which ~                   11    A.    1 don't know whether he did or did not.
12 you know what? I'm going to refer to AC 59, is           12  Q. As you sit here today, can you point me
13 that what you're talking about?                          13 to anything that says he did?
14    A.    Yes.                                            14    A.       No.
15  Q. Now,you're referring to that; and that               15  Q. And you agree with me Gary Farha never
16 is simply a summary that Mr. Gibson sent to Mr.          16 showed up at the scene of your house on February
17   Farha, correct?                                        17   14th of2006, correct?
18    A.    Correct.                                        18    A.       Correct.
19    Q. Now he also sent it to the state                   19    Q. And in fact ~ okay. You agree Gary
20 prosecutor the day before, so what is it about the       20   Farha never took a witness statement in this case,
21   fact that Adam Gibson sent this to Mr. Farha that      21   did he?
22 Mr. Farha fabricated any of the scientific               22    A.       Not that I'm aware of.
23 information? Do you have any evidence he did             23    Q. And he didn't interview anyone, did he?
24 anything with that?                                      24    A.       Not that I'm aware of.
25    A. I don't know what he did with it, nor do           25    Q. And we already went over, you agree Mr.

                                                 Page 278                                                     Page 280

 1 I know the purpose of the e-mail, given the fact          1 Farha presented no information to the grand jury,
 2 that Jon Barnard had removed himself and everyone         2   correct?
 3 else in the State's Attorney's office from any            3    A. Yes. The record, the transcript would
 4 involvement in that investigation.                        4   reflect that it was Ed Parkinson and Adam Gibson
 5 Q. Okay. But, as you sit here today, other                5 who appeared before the grand jury.
 6 than referencing e-mail AC 59, which we will mark         6 Q. And those are the only two people that
 7 as Exhibit 10, you don't have any information or          7 appeared before the grand jury?
 8 evidence that Gary Farha fabricated any scientific        8
                                                          A. Yes,I think the State's Attorney's
 9   information in this case, correct?                      9
                                                         office was involved with the scheduling of the
10    A. No. I'm not aware of any other                     10
                                                         grand   Jury.
11   information. I have not reviewed what you guys   11  Q.    Well, obviously somebody - you know
12   have turned over, nor has Mr.Farha been deposed. 12 Sheryl  Elise, she would help schedule, bring in
13    Q. Well, strike that. Not strike that.          13 the grand jury?
14   Let me follow-up on that. You filed the          14  A. Sure,sure.
15   complaint?                                       15 Q. Do you have any evidence that Gary Farha
16    A.    Correct.                                        16   communicated with Ed Parkinson at all about the
17 Q. Your lawyer signed off on that complaint              17 grand jury proceedings?
18 that what they were representing in that complaint       18     A. 1 don't know whether he did or he did
19 were your allegations as of the time they filed          19   not.
20   it, true?                                              20     Q. Now, would you agree with me that the
21     A.   Correct.                                        21   decisions of what witnesses were called and what
22 Q. Okay. The fact that Mr. Farha hasn't                  22 evidence was put on by the prosecution in either
23 been deposed yet has no bearing on what you filed        23 of your two murder trials was done by Ed Parkinson
24 in the complaint as the Plaintiff; you understand        24   and his office?
25 that? You're an attorney?                                25     A. That is my understanding. Yes.


Min-li-Script «-                    Area Wide Reporting and Video Conferencing                       (70)Pages 277 - 280
                                                   1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                Page 30 of 41
LOVELACE V.                                                                                       CURTIS LOVELACE
DET. ADAM GIBSON                                                                                              July 6,2018
                                                 Page 281                                                       Page 283

 1  Q. And you would agree with me that after          1          case,I believe is grand-jury related. So, 1
 2 your first trial, six people had voted to find you  2          believe it was a ~ just a subpoena that the
 3 guilty of murder?                                   3          State's Attorney's office wrote and handed to Adam
 4  A. That was reported in the media. And —           4          Gihson,again based upon e-mail traffic, that then
 5 but what happens behind those closed doors,I'm      5          he served on Comcast according to records.
 6 not entirely sure. I think there were numbers.      6          Comcast rejected. And then he went back to the
 7 But,I believe that it was reported in the media     7          State's Attorney's office and asked for a search
 8 that it was a six/six vote at one point.            8          warrant. And I believe he was in communication
 9  Q. Okay.                                           9        with Gary Farha regarding that.
10  A. I believe one of the jurors even spoke         10              MR.DiCIANNl: Can I just follow-up?
11 to the media about that.                           11        Are you saying that the State's Attorney's office
12 Q. Correct. And did you see that they ~            12        issued a subpoena ~ wrote out a subpoena that was
13 did they speak in your 48 Hours episode that ran   13        not issued by the grand jury?
14   on CBS about that?                                      14  A. Yes. I believe they did.
15  A. They did interview the Jurors or some of              15          MR.HANSEN: And that same e-mail, I
16 the jurors during the 48 Hours after the first            16   may pull that up on my laptop here in a second.
17   trial.                                                  17        MR.DiCiANNI: Let me say something. I
18  Q. And after that hung jury the decision                 18   need to take a break to use the washroom. I've
19 whether or not to retry you was with Ed Parkinson    19 got at least two hours more. And it sounds like
20 and the state appellate prosecutor's office?         20 you've got more.
21    A. Correct.                                       21        MR.HANSEN;I'm nearing the end. But
22    Q. And you agree with me that as you sit          22 yes, I have more.
23   here today, the only documentary evidence that you 23        MR.DiCLANNI:I'm going to suggest
24   can think ofrelating to Gary Farha's involvement   24 this. I'm going to suggest we break now. And we
25   in your case is what is Deposition Exhibit 10,     25 come back and finish Mr. Lovelace on the same day

                                                 Page 282                                                       Page 284

 1   which is the e-mail fi-om Mr. Gibson to him with         1   we do Christine, which is also videotaped and
 2 the case summary?                                          2   that's not going to be nearly as long.
 3    A.      There were other e-mails earlier that           3   Christine's deposition I anticipate will be a few
 4 year between Adam Gibson and Gary Farha regarding          4   hours. I'm going to suggest that. I think that's
 5   another aspect of the investigation that Detective       5   the better way to do this. We've been going for
 6   Gibson was conducting into me,specifically into          6   eight hours now.
 7   allegations made by Erika Gomez and the                  7         MS.THOMPSON: We've haven't been going
 8   preparation of a search warrant. I am aware of           8 for eight hours.
 9   that e-mail also.                                        9         MR.DiCIANNI: Seven hours.
10  Q. Well,let me back up. Because I think I                10         MS.THOMPSON: We will hit seven in about
11 may know ~ are you talking about the subpoena to          11   a halfhour. We started 30 minutes late, and you
12   Comcast?                                                12   guys have about 30 minutes left.
13    A.      Yes.                                           13          MR.DiCIANNI: So we're going to go over
14    Q. And I don't have that in fi-ont of me,              14   the seven hours by a lot. I don't think there's
15   but I believe I'm familiar enough that Mr. Gibson       15   any question that a judge would allow us more
16   asked for the State's Attorney's office to contact      16   time, given the span of what we have covered here
17   Comcast about a subpoena, is that correct? Is           17   and have to still cover if we had to seek
18   that your understanding?                                18 intervention. So, my suggestion is we break now.
19    A. It was my understanding that first, that            19 And I'll fully admit that that has something to do
20   Adam Gibson went to the State's Attorney's office       20 with an event I have to do tonight and a long
21   and asked for a subpoena. Which they issued,            21 drive home. But, that's my suggestion.
22   which I'm assuming it was a grand jury subpoena.        22       MS.THOMPSON: Well, let me just say
23    Q. Are you sure about that?                            23 that it's your time and you have chosen to use it
24    A. The only power for the State's Attorney             24 how you used it. And Curt has cooperated today
25   to issue a subpoena in something that's not a           25 and you have more time to go today. And we're not

Min-L-Script k;                      Area Wide Reporting and Video Conferencing                     (71) Pages 281 - 284
                                                      1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                Page 31 of 41
LOVELACE V.                                                                                       CURTIS LOVELACE
DET. ADAM GIBSON                                                                                            July 6,2018
                                                 Page 285                                                      Page 287

 1 agreeing that two more hours of Curt being deposed         1   we do this. I would propose we take a two minute,
 2 is appropriate. I will confer with my client. If           2   three minute break, whatever, you can talk to
 3 you're choosing to break today, that is your               3   Curt. If you won't agree to that, we'll come back
 4   choice and I will confer with Curt. But we're not        4   out and go to the seven minute mark and have to
 5 agreeing right now to reconvene this deposition.           5   seek court intervention. 1 hope not to do that,
 6       MR.DiCIANNI: Well,I think you should                 6   but I will let you talk to your client.
 7   confer with Mr. Lovelace. Mr. Lovelace has been          7          MR.DiCIANNI: And I'll say, Tara,1
 8   very ~ has given very long answers. And I'm not          8   think it's unreasonable for you not to agree.
 9   critical of that. That is the way he answers             9          MS.THOMPSON: Well, the only other
10   questions. I think that's fine. And we said that        10   thing I'll say you mentioned to me for the first
11   earlier. And in fact, 1 encouraged Mr. Lovelace         11   time at our break between 2:52 and 3 o'clock that
12   not to ~ to say everything he wanted to say.            12 you wanted to extend this. So you basically told
13   But, his answers have been very long. And in many       13 me that today. If you knew that we were going to
14   instances longer than what the question called          14 go beyond seven hours, it's something you could
15   for. And I'm not suggesting anything improper.          15 have raised before the deposition.
16   I'm just saying that is the way it happened.            16         MR.DiCIANNI: We didn't know.
17          So,I'm suggesting that, I made the               17          MS.THOMPSON: Well, now you're telling
18   proposal that I made. I'm requesting an                 18   me there's so many issues and so many parties;
19   agreement. I don't think we ~ 1 want to break           19   that's not something you learned today. Sol
20   without an agreement. All I'm saying is that I          20   don't understand why this is now an emergency when
21   think if we had to go, if we had to go to court to      21   you've known that this deposition was scheduled
22   seek additional time,I don't think the judge            22   for some time. But I'm ready to take a break and
23   would think twice about granting it.                    23   confer with my client.
24          MS.THOMPSON: What I'm saying is that             24          MR.DiCIANNI: You never really know how
25   there's no evidence that Curt's answer have been        25   long a deposition is going to go. The answers

                                                 Page 286                                                      Page 288

 1   obstructionist. He has answered your questions.          1 dictate the follow-up questions.
 2          MR.DiCIANNI: Not saying that.                     2        MS.THOMPSON:You chose to ask today
 3          MS.THOMPSON:Right. He's answered                  3   about a lot of topics that in my view aren't
 4   your questions as best he could. We may just have        4   particularly relevant, but that's your decision,
 5   a difference of opinion about this. Like I said,         5   that's your choice, here we are. But I'll confer
 6   I need to confer with my client. But, at this            6   with my client.
 7   point I'm not agreeing to reproduce him for two          7          MR.DiCIANNI: 1 totally disagree.
 8   hours in the future.                                     8          MS.THOMPSON:I'll confer with my
 9         MR.HANSEN: Well, then I'm going to ask             9   client.
10   for a record on this, and move to have a court          10       VIDEO OPERATOR:Now going off the
11   intervene. And I will go up to the seven hour           11 record. The time is approximately 4:43 PM.
12   mark. And then at that point in time we'll seek         12       (Break taken at 4:43 PM.)
13   court intervention because there's no way we're         13       (Deposition resumed at 4:50 PM.)
14   going to finish in another 20 or 25 minutes after       14       MS.THOMPSON: We're ready to proceed
15   we take a break here for you to convene with your       15   whenever.
16   client. This is a case that's been through two          16         MR.HANSEN: Okay. Back on.
17   murder trials. Been a death back in 2006. There         17         VIDEO OPERATOR:This is the beginning
18 is a boat load ofinformation here to go over.             18 ofrecording number five of the videotaped
19   And under Federal Rule 26 is the one that allows        19 deposition of Curtis Lovelace. We are now going
20 for the court to grant a waiver of the time limit         20 on the record. The time is approximately 4:50
21 underjust and reasonable circumstances. And I             21   PM.
22 certainly feel this falls within just and                 22         MS.THOMPSON:I have had a chance to
23   reasonable circumstances.                               23 confer with my client. And we were here for this
24      So, that being said, you have also sued              24 deposition to start at 9:00. It started at 9:24.
25 how many defendants in this case. So, why don't           25 And I, after conferring, our position remains the


Min-l]-Sciipl®                     Area Wide Reporting and Video Conferencing                       (72) Pages 285 - 288
                                                      1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                    Page 32 of 41
LOVELACE V.                                                                                       CURTIS LOVELACE
DET. ADAM GIBSON                                                                                            July 6,2018
                                                    Page 289                                                   Page 291

 1   same, which is we're willing to stay here beyond           1    A.   Correct.
 2   the seven hours to finish up. This was the day             2    Q. And what exculpatory evidence do you
 3   that was set for his deposition and our view is            3   believe Gary Farha concealed from you and your
 4   this deposition should conclude today.                     4   attorneys in either trial?
 5          MR.HANSEN: Well, we're going to go to               5    A. Pm not sure, again, the scope of Gary
 6   the seven hour mark and then we will decide what           6   Farha's involvement in the investigation or any
 7   we want to do.                                             7   decisions regarding the investigation or what to
 8         MS.THOMPSON:To be clear, we're                       8   turn over.
 9   willing to go past seven hours today as long as we         9     Q. Your complaint contains specific
10   believe the questions are appropriate. So we're           10   allegations in it that Gary Farha fabricated
11   not saying there's a seven hour cut off today. We         11   evidence that was exculpatory to you in both your
12   are saying this deposition should conclude today.         12   trials. So as you sit here today, can you
13         MR.HANSEN: Here's my position on that               13   identify for me,please, what is that exculpatory
14   so the record is clear.                                   14   evidence you believe Gary Farha kept jfrom you and
15         MS.THOMPSON: Sure.                                  15   your attorneys?
16         MR.HANSEN: We either continue past the              16     A. I don't know the extent of Gary Farha's
17   seven hours until it's finished, which is, if that        17   involvement. 1 know that he received an e-mail
18 means we go as long as we go, we go. Okay. Or 1             18 that involved him somehow in the investigation.
19 don't want to say you're going to go past the               19 Beyond that,I don't know at this point what
20 seven, and then at the 8th hour you're going to             20   further involvement or the extent of the
21 say that's enough. Because that's not my position           21   involvement.
22 either. My position is this deposition goes until           22  Q. Okay. I'll move to strike that as
23   both of us are done. And if that's ten hours, 15          23 nonresponsive. My question is, besides Exhibit
24 hours, etc., and we need to petition the court,             24 10, which is the e-mail Adam Gibson forwarded to
25 that's fine. 1 don't think any of us would stay             25 Gary Farha, as you sit here today can you point to

                                                    Page 290                                                   Page 292

 1 until midnight tonight to get this done. And                 1   me any specific exculpatory evidence you claim
 2 certainly the videographer and court reporter                2   Gary Farha kept from you and your attorneys to
 3 probably don't have that hned up. So we will go              3   present at trial?
 4   here until the seven hour mark and then we will            4    A. And I'll answer again, 1 don't know of
 5 take another quick break and Tom and I will                  5   any - the extent of Gary Farha's involvement in
 6 decide, but I will go to the seven hour mark right           6   the investigation. As far as the facts that I
 7 now and pick up from there.                                  7   know today,or knew when we filed the complaint,
 8              CONTINUED EXAMINATION                           8   were that he was somehow involved in the
 9                BY MR.HANSEN:                                 9   investigation. And received the — a summary of
10 Q. So Mr. Loveless, you agree with me that                  10   the investigation.
11 when Jon Barnard got this, he sent it out to the            11    Q. How was he involved in the
12 appellate prosecutor who made the decision to               12   investigation? What information do you have he
13 present whatever they did to the grand jury,                13   was involved in any of the investigation into what
14   correct?                                                  14   ultimately led to you being charged for murder?
15  A. What do you mean, got this? When Jon                    15    A. That he received a summary of the
16 Barnard got this?                                           16   investigation. I'm going to make an assumption.
17  Q. When Jon Barnard got notified ~ Jon                     17    Q. Exhibit 10?
18 Barnard didn't charge you in this case, correct?            18    A. Yes. I'm going to make an assumption
19    A.    No.                                                19   that he received that for a reason. The e-mail
20  Q. The Adams County State's Attorney's                     20   does not say the reason, and so the e-mail and the
21 office and Gary Farha didn't charge you?                    21   fact that he received it speaks for itself.
22  A. Correct. A grand jury charged me.                       22    Q. So, you're assuming that because he
23 Q. Right. And that was a grand jury that                    23   received this e-mail he had some sort of part in
24 convened and had evidence presented by Ed                   24   the investigation that was conducted prior to you
25   Parkinson?                                                25   being charged with murder?


Min-L-Script                          Area Wide Reporting and Video Conferencing                    (73)Pages 289 - 292
                                                      1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2               Page 33 of 41
LOVELACE V.                                                                                   CURTIS LOVELACE
DET.ADAM GIBSON                                                                                         July 6,2018
                                                Page 293                                                   Page 295

 1  A. That is the only — that is the only                 1     Q. And he did not have any involvement in
 2 thing that I can reasonably conclude based upon         2    any of the presentment of the evidence, or
 3 the fact that everyone in that oilHIce was              3    exhibits or anything at the trial, correct? He
 4   conflicted out and it's my understanding was not      4    wasn't the prosecutor,"he" being Mr. Keller?
 5   to be involved in the investigation.                  5     A. He was not the prosecutor. He was a
 6     Q. Move to strike that as nonresponsive.            6    witness for the prosecution.
 7   Mr. Lovelace, my question is pretty simple. We        7     Q. He was called just like you were called
 8   can be here all night if you want. Yes or no, is      8    in your second trial as a witness, correct?
 9   it your assumption that Gary Farha had some        9        A. He was a witness, correct.
10   involvement in the investigation because he       10        Q. You have received some psychiatric
11   received this e-mail from Adam Gibson?            11       counseling or treatment, however you want to refer
12     A. Yes.                                         12       to it, with two providers, correct?
13     Q. Okay. See, that's pretty simple to           13        A.   Correct.
14   answer yes or no, isn't it? Pretty simple?        14        Q. One is a Martin, how do you say his last
15     A. 1 think you restated the question. So,       15       name?
16   I agree with that statement.                      16        A. You know,I'm not sure exactly how to
17     Q. What exculpatory evidence do you believe     17       say Martin's last name. I refer to him as Martin,
18   Jim Keller concealed from you and your attorneys 18        but I know who you're speaking about
19   in this case?                                     19        Q. It's spelled S-R-A-J-E-K. Is he here in
20     A. Jim Keller, this is going to be a long       20       Champaign?
21   answer so I apologize up front. 1 am aware that 21          A.   He is.
22   Jim Keller was involved in the investigation. Was 22        Q. We produced those records that we
23   involved with meetings with Dr.Bowman as well as 23        obtained by a subpoena. I saw you had nine visits
24   communicated with Dr. Denton, and 1 believe even 24        with him with the last being on May 22. Have you
25   Dr. Turner. And in those cases there,in those         25   seen him since then?


                                                Page 294                                                   Page 296

 1 situations, there was evidence that was not turned      1  A. Sorry,1 have to think. We may have had
 2   over.                                                 2 ~ I'd have to look at my calendar. We may have
 3    Q. Do you believe Jim Keller had the duty            3    had a visit in June also.
 4   to turn any of that over after you had been           4     Q. Do you pay for that out of pocket?
 5   charged?                                              5     A. That goes through my health insurance.
 6          MS.THOMPSON:I'm going to instruct you          6     Q. So you do have health insurance?
 7   not to answer by referencing communications with      7     A.   We do have health insurance now. And 1
 8   your counsel.                                          8   think I pay $30 portion of what is charged.
 9    Q. I don't want any communications you had            9    Q. Okay. So ~
10   with your counsel. Do you believe Jim Keller had      10    A. And I do that out of pocket.
11   a duty to turn over anything that you just            11    Q. So if I do my math right, on the ~ if
12   referenced from the investigation regarding Drs.      12   you had one more visit that would be ten, if you
13   Bowman,Denton or Turner, after you had been           13   pay 30 bucks a visit, that means you've been out
14   charged?                                              14   of pocket $300? Ten visits?
15    A. 1 am not — 1 think you're asking me a             15    A. Yeah,$300, yes.
16   question as to, did he have a legal duty. And I'm     16    Q. Okay. And what about Benjamin Fogel,
17   not in a position to give you a legal opinion as      17   F-O-G-E-L? I reviewed his records and you had
18   to what his duties are regarding exculpatory          18   eight visits. Is he in Chicago or here?
19   evidence.                                             19    A. He is in Chicago.
20    Q. As the coroner?                                   20    Q. How would you get there?
21    A.     As the coroner.                               21    A. I would go with my wife, Christine.
22    Q. At the time of Cory's death, he was not           22    Q. And would you drive there?
23   the coroner, correct?                                 23    A.   Yes.
24    A.     That is correct. He was not the coroner       24 Q. And you saw him,I show on eight visits,
25   at the time of Cory's death.                          25 the last being May 2 of2018? Have you seen him


Min-L-Sci ipt E                     Area Wide Reporting and Video Conferencing                   (74)Pages 293 - 296
                                                   1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2                  Page 34 of 41
LOVELACE V.                                                                                       CURTIS LOVELACE
DET. ADAM GIBSON                                                                                              July 6,2018
                                                    Page 297                                                    Page 299

 1   since?                                                      1   your wife?
 2    A.    No.                                                  2    A. It is, among other people.
 3    Q. And how much did that cost?                             3    Q. And since I don't know them, that's what
 4    A. I paid out of pocket for those visits,                  4   I'm going to ask you next. Who is the couple to
 5   $75.                                                        5   the right?
 6    Q. A piece?                                                6    A. Well, they're not exactly a couple. The
 7    A.    Uh-huh.                                              7   tall gentleman is Cam Pepper. And the woman.
 8    Q. So 75 times eight, that's six hundred                   8   Libby Herr.
 9   dollars. You did not have insurance at the time,            9    Q. Is that Rich Heir's wife?
10   or did you, and it just wasn't covered?                   10     A.   It is.
11    A. We didn't have insurance last year. So,                11    Q. And is she part of the group that put up
12   those visits we were not able to turn in                  12    your bond to get you out to home confinement?
13   insurance. And so any visits in 2018,1 don't              13     A. Yes, the Herrs did put up a portion of
14   think I ran them through insurance because it was          14   that bond.
15   new insurance.                                             15    Q. And have they been repaid?
16    Q. Okay. And who recommended Benjamin                     16     A. No,they have not.
17   Fogel to you?                                              17     Q. And this was taken at the University of
18    A. Another therapist in Chicago.                          18   Illinois spring football game in 2017; do you
19    Q. Did you see someone else in Chicago that               19   recognize that?
20   we haven't been provided?                                  20     A. Yes. There wasn't a spring game. But,
21    A.    No. No.                                             21   it was an event associated with that.
22    Q. Is this just someone you knew?                         22    Q. I'm sorry. And this was a picture your
23    A. Yes,someone who Christine knew.                        23   wife put out on social media, correct?
24   Someone else who worked in the same organization,          24    A.   Correct.
25   which I can't remember ~                                   25    Q. And this is taken at a bar?

                                                    Page 298                                                    Page 300

 1    Q. Urban Balance?                                          1    A.   Yes. It is.
 2    A. Urban Balance, because Ben started in                   2    Q. And what bar?
 3   Urban Balance, and then at some point went out on           3    A. I believe it might be a bar called
 4   his own.                                                    4   Brothers. But,I'm not entirely sure. It is a
 5    Q. So,Mr. Fogel wasn't recommended to you                  5   bar in Champaign.
 6   by your attorneys?                                          6    Q. And your wife has a beer in her hand.
 7    A.      No.                                                7   correct?
 8    Q. And why did you stop seeing him and                     8    A.   That is correct.
 9   start seeing Mr. Martin, I'll just call him that?           9    Q. And this was taken,I believe on April
10    A. Sure. The main reason was that because                 10   27th or somewhere about there of2017?
11   of the distance to travel, to get to Ben. 1 was            11    A.   Correct.
12   much more sporadic. And 1 couldn't commit to               12    Q. And how long would that have been after
13   seeing him on a consistent basis. And 1 thought            13   your second murder trial in Sangamon County?
14   consistency would be better. And so decided to go          14    A. I was acquitted on March 10th of 2017.
15   local. And I had a friend who recommended Martin.          15    Q. So,about 45,50 days later?
16    Q. Do you have any medical appointments                   16    A.   Yeah.
17   scheduled as you sit here today for anything you           17    Q. And at that time were you living over
18   attribute to your lawsuit that you filed?                  18   here in Champaign already?
19    A.      No.                                               19    A.   Yes.
20    Q. Okay. Can I have an exhibit sticker.                   20    Q. How much did the Herrs put up for you
21       (Whereupon, Deposition Exhibit No. 12                  21   monetarily wise?
22   was marked for identification.)                            22    A. Of the $300,000 bond,the Herrs
23   BY MR.HANSEN:                                              23   mortgaged their house and put up $100,000.
24    Q. Going to hand you what I have marked as                24    Q. I have entered —
25   Curtis Exhibit 12. Is that a picture of you and            25    A. I'm sorry,$350,000 bond. Yes,


Min-L-Scripl"                         Area Wide Reporting and Video Conferencing                       (75)Pages 297 - 300
                                                         1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                 Page 35 of 41
LOVELACE V.                                                                                      CURTIS LOVELACE
DET. ADAM GIBSON                                                                                           July 6,2018
                                                  Page 301                                                     Page 303

 1 $350,000. It had to be posted. The Herrs put up            1   convictions.
 2   $100,000 of that bond.                                   2  Q. Let me ask it this way. You didn't win
 3 Q. Have you entered into any payment plan                  3 every one ofthem, did you?
 4 with them to pay them back for what they put up?           4    A. No,I did not.
 5  A. No,they have not demanded repayment                    5    Q. So these are cases where somebody had
 6 from us yet                                                6   been charged with a felony, correct?
 7  Q. Did your wife, after you were arrested,                7    A.   Correct.
 8 set up a Go Fund Me page?                                  8    Q. And 1 assume they had been housed at the
 9    A. I'm not sure whether it was Christine or             9   Adams County jail awaiting trial?
10   Bill Clutter. 1 think both of them were involved.       10    A. Maybe, maybe not. I mean,I'm sure some
11 It may have been Bill Clutter who set that up.            11   ofthem were out on bond.
12  Q, Bill Clutter was the investigator hired               12    Q. Okay. And then a decision was made to
13 by your attorneys to work with you on your trial?         13   prosecute them, and you handled that prosecution?
14  A. In the first trial, yes.                              14    A.   Correct.
15  Q. How much money did either, both of                    15  Q. And you did not win all ofthose
16 those, raise through any on-line fund raising,            16 prosecutions, which means some of those defendants
17   etc.?                                                   17 were found not guilty, correct?
18    A. I think the Go Fund Me account raised               18    A.   Correct.
19   somewhere between,I think it was a little over          19    Q. And that means they got to walk out of
20   $10,000. Somewhere between 10 and $15,000.              20   that courtroom a free person, correct?
21 Q, That money used for daily expenses of                  21    A.   Correct.
22 Christine in taking care of the boys while you            22  Q. And after they did that, did any ofthem
23   were incarcerated?                                      23 turn around and sue you?
24    A.     No.                                             24    A.   No.
25    Q. What was it used for?                               25    Q. As to the relationship your

                                                  Page 302                                                     Page 304

 1  A. Well,the court ordered that it go first                1   grandparents, or your parents have had with the
 2 towards paying experts who had not been paid for           2   kids,Ijust want to make sure I understand this
 3   their work in the first trial.                           3   right. So, up until 2004 or five when Kim got
 4    Q. Okay. Any other fund raising that has                4   married,they had no interaction with their grand
 5   been undertaken?                                         5   children. And then a relationship was started up
 6    A.     No.                                              6   again, and continued; did it continue
 7  Q. Okay. Ofthe dozen felony trials you                    7   uninterrupted until spring of2015? Meaning they
 8 said that you ~ were they felony trials?                   8   had access to see the kids and had interaction
 9  A. Yes,I didn't try any misdemeanor cases.                9   with the kids?
10 I was only assigned felony cases.                         10    A. Yes,they had interaction.
11 Q. And that's when you worked for Jon                     11    Q. Okay. So,that would be an approximate
12 Barnard, right?                                           12 ten-year period, correct? '04,'05, through '15?
13    A.     Uh-huh.                                         13    A.   Yeah.
14    Q. Yes?                                                14    Q. And then they haven't had any
15    A.     Yes.                                            15   interaction with them since then, correct?
16 Q. And you didn't sue Jon Barnard as a                    16    A.   Correct.
17 defendant in this case, did you?                          17  Q. Okay. Do you have anything that you
18    A.     No.                                             18 have kept that has any relationship to Coiy? You
19 Q. And of the dozen felony trials you had,                19   were asked about this Valentine's card. Do you
20 how many resulted in a conviction?                        20 have anything in your possession related to her?
21    A. I'm not sure. And it was — that's an                21    A. I think I have some,I think I have some
22   estimate. I'm not sure of my win/loss record when 22 digital photos. I know I have some digital
23   it comes to trials. I think a majority of them,   23 photos. There's also a — I think there's still a
24   again, win loss being convictions, versus         24 box in our garage that there are photos of her.
25   acquittals, I think a majority of them were       25 And Lincoln has an album that has photos of her


                                      Area Wide Reporting and Video Conferencing                    (76)Pages 301 -304
                                                    1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                  Page 36 of 41
LOVELACE V.                                                                                    CURTIS LOVELACE
DET. ADAM GIBSON                                                                                        July 6,2018
                                                  Page 305                                                   Page 307

 1 and our family that I currently have in my                1     Q. By who?
 2 possession because I have a lot of his personal           2     A. By my attorneys.
 3 possessions in our garage right now.                      3     Q. And why did your attorneys arrange that
 4 Q. While he's deployed?                                   4 meeting for you instead of you calling her?
 5    A.   Yeah.                                             5       MS.THOMPSON:I'm going to instruct you
 6 Q. On the day that you found her body and                 6 to answer not referencing any attorney client
 7 you went to deliver Larson to Marty, did you ever         7 privilege communication.
 8 ask Marty to call 911?                                    8  A. I didn't have a current address or phone
 9  A. I don't recaU the conversation. I know          9 number. And I had agreed to meet with Lyndsay.
10 we had a conversation regarding what to do. And I 10 It was my understanding she wanted to meet with
11 can only assume that out of that conversation came 11 me. And the meeting was scheduled and we both
12 an idea from her,from me,to call Jon Barnard. 12 appeared.
13 Q. Wait a minute. You're now telling me            13  Q. Where was it?
14   that she had the idea to?                               14    A. It was at the law office of Loevy and
15    A. No,I don't know. I don't know what                  15   Loevy.
16   that conversation — I don't recall exactly what         16    Q. In Chicago?
17   that conversation, the contents of that                 17    A.   Yes.
18   conversation. And I don't know what caused me to        18    Q. Who was there with you?
19 call Jon Barnard versus anyone else.                      19    A. Lyndsay,Jon Loevy and Tara.
20  Q. When you went into basic training before       20 Q. Did your attorneys sit in on the meeting
21 you went into the JAG Corps or when you were doing 21 between you and your daughter?
22 all that, you had to run and get in shape to go do 22  A. Yes. I do believe they were there the
23   that, correct?                                          23   entire time.
24    A.   Correct.                                          24  Q. Okay. Why didn't you ask them to leave
25    Q. What was your weight when you entered               25 so you could be alone with your daughter?

                                                  Page 306                                                   Page 308

 1   into the Army? Were you under 200 pounds?                1  A. The purpose of the meeting was not
 2    A. No. 1 think when — so,in November of                 2 necessarily to be alone with Lyndsay.
 3   on 2009,so we can put a date on it, is that what         3 Q. Well, what was the purpose?
 4   you're ~                                                 4  A. The purpose was to discuss whatever she
 5    Q. I don't know; you tell me. When did you              5   wanted to discuss.
 6   go and do basic training and everything you had to       6    Q. Well, tell us about it? How long did
 7   do for the Army?                                         7 the meeting last?
 8    A. My basic training was in the latter part             8    A. The meeting,I'm not sure. I think it
 9   of 2010. And 1 think I weighed around 230 pounds         9   was at least an hour.
10   during that time period.                                10    Q. Did Christine go with you?
11    Q. When is the last time you had any                   11    A. Christine was in Chicago with me. We
12   contact ~ or I'll just leave it at contact with         12   drove together, but she did not attend the
13   Lyndsay?                                                13   meeting.
14    A. The last contact I had with Lyndsay was             14    Q. Did Logan,Larson or Lincoln attend and
15   in September of last year.                              15   spend any time with their sister?
16    Q. Did you contact her or did she contact              16    A. No,they were not at that meeting.
17   you?                                                    17    Q. So, was Lyndsay, did she come by herself
18    A.   We met.                                           18   to the best of your recollection?
19    Q. What?                                               19    A.   Yes.
20    A.   We met.                                           20 Q. So you're in there, and did you feel it
21    Q. Well, did you just randomly show up at              21 awkward that Lyndsay was asked to communicate with
22   the same place? I said, did you call her first or       22 you in front of your lawyers?
23   did she call you?                                       23         MS.THOMPSON:That misstates his
24    A. It was a meeting that was arranged                  24 testimony. You can answer the question.
25   between us.                                             25       MR.HANSEN: What are you objecting to?


Min-lJ-Scripl^^                      Area Wide Reporting and Video Conferencing                  (77)Pages 305 - 308
                                                    1^00-747-6789
      1:17-cv-01201-SEM-EIL # 90-2                   Page 37 of 41
LOVELACE V.                                                                                      CURTIS LOVELACE
DET. ADAM GIBSON                                                                                           July 6,2018
                                                  Page 309                                                   Page 311

 1         MS.THOMPSON:1 mean, you asked a                    1 to have that type of communication. But that is
 2   question, that misstates his testimony.                  2 up to them. They're adults and they are out of
 3    Q. I didn't state anything. 1 said, did                 3   the house.
 4   Lyndsay state to you she found it odd that she had       4  Q. So, Lincoln and Logan are adults,
 5   to communicate in front of your lawyers?                 5 they're in the military, and they're free to
 6         MS.THOMPSON: That wasn't your                      6 communicate with anyone they deem they want to?
 7   question. You can answer the question.                   7    A.     Yes.
 8    A. 1 thought you asked me if I felt it was              8    Q. Okay. Now,Larson, have you asked him,
 9   awkward.                                                 9   hey, would you like to go back to Quincy and see
10  Q. Okay. Fine, let's start with you. Did                 10   any of your grandparents?
11 you feel it was awkward communicating with your           11    A. We have had those discussions throughout
12 daughter in front of your lawyers?                        12   the last year. I think we've had discussions
13  A. I think at this point any communication               13   collectively with them when they were together.
14 with Lyndsay is awkward,given what we've both             14   How they felt and whether or not they wanted to
15 been through. So,I don't know if it was any more          15   initiate some sort of communication.
16   or less awkward because Jon and Tara were there.        16    Q. And haven't you told them that you and
17    Q. Tell me what you and Lyndsay talked                 17   Christine don't want them to do that?
18   about.                                                  18    A. We have told them,if they do want to do
19     A. We just- we talked about what she was              19   that, we want them to be careful and be cautious,
20   doing. And we talked about what 1 was doing.            20   and be smart about those communications. But, we
21    Q. And that was it? That's it? Did you                 21   have not, again, we have not told them not to do
22   say,I'm sorry? Did you say,I want to talk to            22   that.
23   you? I want to reconnect? I want to be a family?        23  Q. Have you told Larson that he needs to
24   I want you to see your brothers? Anything like          24 run any communication he has or desires he has to
25   that?                                                   25 communicate with Lyndsay, Marty or your parents,

                                                  Page 310                                                   Page 312

 1    A. We spoke at the end about possibly                   1   he has to get your permission first?
 2   meeting for some additional family-related               2    A. Larson, being 16, now,and in the house,
 3   therapy. But neither of us followed up on that.          3   in our house he has to talk with us about who he
 4    Q. And in fact, you haven't followed up and             4   associates with. And who he communicates with.
 5   reached out to speak to your daughter since then,        5   As parents we expect that.
 6   have you?                                                6    Q. Move to strike. My question was,
 7     A.    1 have not.                                      7 specifically, did you tell Larson he has to ask
 8     Q. And in fact, other than your children               8 your permission before he communicates with Marty,
 9   seeing your current wife's grandmother and aunt,         9 your parents, or Lyndsay?
10   do they have any communication at all with their        10    A.     1 don't believe we have told him that.
11   sister, Marty Didriksen, or your parents to the         11 I'm sure he's under the understanding that if he
12   best of your knowledge?                                 12   wants to initiate those communications, he would
13     A. No,they do not, to the best of my                  13   have to discuss it with us.
14   knowledge.                                              14           MR.HANSEN: Well,I'm sure we're at the
15    Q. And have you precluded them from                    15   seven hour mark now.
16   reaching out and talking to their sister? Strike        16           MS.THOMPSON: We're not, actually.
17   that.                                                   17   BY MR.HANSEN:
18           Have you instructed them not to reach           18  Q. The house you testified to being
19   out and talk to their sister?                           19 foreclosed upon, was that the one that you and
20  A. We have instructed Logan and Lincoln                  20 Erika purchased in 2012 that you eventually took
21 that is up to them. And Larson is still in our            21 possession ofin that divorce and then lived there
22 household, and we have really not given Larson any 22          with Christine?
23 instructions. But, he has not indicated a desire   23           A.     Correct.
24   to reach out or have those communications. And          24    Q. You and Christine gave a deed in lieu of
25   neither has Logan and Lincoln said, hey, we want 25 foreclosure to the bank for that, is that correct?


Mln-lJ-Scripl !i                     Area Wide Reporting and Video Conferencing                    (78)Pages 309 - 312
                                                     1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2               Page 38 of 41
LOVELACE V.                                                                                  CURTIS LOVELACE
DET. ADAM GIBSON                                                                                       July 6,2018
                                               Page 313                                                     Page 315

 1    A.    Correct.                                        1 bond $40,433.75, combined between the three of
 2 Q. As you sit here today, is there anything              2 them, correct?
 3 you are claiming in this case that you owe               3    A.    Correct.
 4 financially to anyone as a result ofthe events           4  Q. Has any one ofthem or a combination of
 5 after August 27th,2014?                                  5 them made written demand on you for repayment of
 6    A.    Yes.                                            6   that amount?
 7    Q. What?                                              7    A.    No.
 8    A. I believe it is outlined in the                    8  Q. Has anyone approached you about a demand
 9 interrogatories, but the money that was paid by my       9 for a payment plan for you to pay that money back?
10 parents to the — my first attorneys. Money that 10     A. No.
11 was received from individuals during our time of 11    Q. Has anyone, Jim, Leslie or Rich, on the
12 need for experts. As well as money that was        12 bond money they posted, initiated collection
13 received from Christine's grandmother in the form 13 proceedings against you?
14 ofjust assistance as well as purchasing a vehicle 14   A. No,they have not.
15 for her. And money that was received from Jim 15       Q. Cleora Pessman loaned him goods worth
16 Liautaud. A substantial amount of money that was 16 approximately $35,000. Is that Christene's aunt?
17 received for our living expenses in 2016. As well 17   A. That would be her grandmother.
18 as money that he contributed for experts and other 18  Q. Grandmother,sorry. What goods did she
19 costs related to the case.                         19 loan you?
20   Q. Let me go through that answer, and I'm        20  A. She purchased a vehicle for Christine.
21 going to break it down specifically. You allege    21  Q. So, it wasn't a loan? It was a purchase
22 in answer to interrogatory 22 that your parents,        22   ofa car?
23 Terry and Jan Lovelace, loaned you $100,000. Is         23  A. I think that was the goods,that was
24   that correct?                                         24 originally titled in, I believe, Cleora's name.
25    A.    Correct.                                       25 And then subsequently transferred to Christine's

                                               Page 314                                                     Page 316

 1 Q. And that would be the $100,000 that was               1   name.

 2 paid to Elmore & Page for your defense in the            2  Q. Okay. Has Ms.Pessman demanded
 3   first trial, correct?                                  3 repayment for the purchase of that vehicle?
 4    A.    Correct.                                        4    A.    No.
 5    Q. And your parents, other than a letter,             5 Q. Has she demanded ~ or excuse me. Or
 6   which was marked Curtis Exhibit No. 9, where they      6 sought or filed collection action again you or
 7   said you will pay us back, have they at any point      7 your wife?
 8   in time since then, since you haven't                  8    A.    No.
 9   communicated, demanded payment?                        9 Q. Has she requested in writing or
10    A. No,they have not demanded payment or              10 otherwise that you enter into a payment plan with
11   initiated collection action against us at this        11   her?
12   point.                                                12    A.    No.
13    Q. So, at this point in time no one has              13  Q. Has she titled that vehicle over to you
14   demanded you to make payment to them? They            14 and/or your wife?
15   haven't claimed that you still owe them the money     15  A. To my wife. Yes.
16   and they haven't moved in on you with a               16  Q. So,that vehicle is now titled in your
17   collection, correct?                                  17 wife's name and Ms.Pessman has not sought
18    A.    Correct.                                       18 reimbursement of any of the amoimts you claim she
19    Q. Okay. Jim and Leslie Liautaud,                    19 loaned you in this answer to interrogatory,
20   L-I-A-U-T-A-U-D.                                      20   correct?
21    A.    Liautaud.                                      21    A. She has not demanded payment,correct.
22    Q. And Rich Herr, is he a guy you played             22    Q. Who is Rich and Gail Gastler,
23   football with?                                        23   G-A-S-T-L-E-R?
24    A.    Correct.                                       24  A. Gastler. Those are friends through
25    Q. Loaned Mr. Lovelace through posting his           25 church, St. John Lutheran church.


Min-U-Script'E:                    Area Wide Reporting and Video Conferencing                  (79)Pages 313-316
                                                    1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                 Page 39 of 41
LOVELACE V.                                                                                        CURTIS LOVELACE
DET. ADAM GIBSON                                                                                              July 6,2018
                                               Page 317                                                          Page 319

 1    Q. They loaned you approximately $7,500?               1    Herr and Libby are good friends of ours and we do
 2    A.   Yes.                                              2    see them on a regular basis.
 3    Q. Are they still in Quincy, to the best of            3  Q. And obviously you see Cleora Pessman?
 4   your knowledge?                                         4 That's Christine's grandmother? You just went,
 5    A. Yeah,I think they live in Adams County.             5 your boys testified?
 6   Maybe even close to Hancock County, but they are        6  A. Right. Not as regularly as we would
 7 in the Quincy area.                                       7 like, but, yeah.
 8  Q. Was that cash?                                        8  Q. Have you seen the Gastlers since you
 9  A. 1 was in jail at the time. So,I'm not                 9 have been out after your second trial?
10 sure of the details of the transaction. They gave         10    A.   I believe we have.
11 Christine money to use for purposes of paying             11    Q. Okay. And the last thing here is you
12 experts when we didn't have any more money to pay. 12          indicate that in addition to all of that, in 2016
13  Q. Has Rich or Gail Gastler demanded              13          Christine received a gift of$28,000 fi-om Jim and
14 repayment of the $7,500 they loaned you?                  14   Leslie Liautaud. Is that in addition to the other
15    A. No,they have not.                                   15   money for the bond?
16    Q. Have they initiated proceedings against             16    A.   Yes.
17   you in collection?                                      17    Q. And that was for what? Living expenses?
18    A.   No.                                               18    A.   Correct.
19 Q. Have they contacted you at any time                    19    Q. And have they at any point in time ever
20 since your incarceration to work out a payment            20   asked for repayment of that $28,000?
21 plan for you to repay the $7,500?                         21    A. No,they have not demanded repayment.
22    A.   No.                                               22    Q. Okay. So as you sit here today, not one
23 Q. And they haven't made ~ has any of                     23   person identified that has provided you financial
24 these people, the same questions I'm going to ask         24   support is currently demanding or has demanded
25 your wife, but to the best of your knowledge have         25   repayment ofthat money?

                                                  Page 318                                                       Page 320

 1 they made demand upon her?                                 1  A. They have not demanded. We were ~ are
 2  A. No. As you've asked the question,if we                 2 under the understanding that if we ever have the
 3 do go back to Jim and Leslie Liautaud, who 1 think         3 money to repay them,that they expect to be
 4 was part of the same questions, there was                  4 repaid. And we have an understanding that we will
 5 communication between,1 believe Jim Liautaud's ~           5 repay them.
 6   well, I know between Jim Liautaud's attorney and         6 Q. Well, have you been setting aside any of
 7   me regarding — and maybe even Steve Beckett And          7 your earnings to that end?
 8   I don't think I'm disclosing anything here. That         8  A. We have discussed at what point we can
 9   about, you know,the amount that wasn't going to          9 start setting aside money to repay them.
10   be returned to Jim Liautaud after the rest of the       10   Christine and I. But we have not set aside at
11   bond funds were released. And I've had                  11 this point.
12   communication with both Jim Liautaud and Rich Herr      12  Q. Okay. 1 don't want to know what you
13   regarding the bond appeal, appealing that               13 talked about. 1 want to know, my question was,
14   decision, the denial. And actually I've shared          14 have you at this point in time set any aside?
15   everything with them as the exoneration project         15    A.    No.
16   has moved towards that appeal.                          16        MR.HANSEN:1 think I'm going to stop
17         Sol just wanted to clear up,that                  17 there at this point in time and we can go on and
18   communication has been exchanged.                       18 make a record or whatever you want to do.
19    Q. Right, but they haven't made demand you             19        MR.DiCIANNI: Do you want to confer?
20   repay it?                                               20        VIDEO OPERATOR:Now going off the
21    A.   No.                                               21 record. The time is approximately 5:31 PM.
22    Q. And you still speak to Jim, Leslie and              22       (Offthe record discussion.)
23 Rich?                                             23                  VIDEO OPERATOR: Now going back on the
24  A. I've e-mailed with Jim. I have spoken         24           record. The time is approximately 5:33 PM.
25 to him once, but never met him directly. And Rich 25                  MR.DiCIANNI:It is now 5:33. We


Min-L-ScriptP                     Area Wide Reporting and Video Conferencing                         (80)Pages 317 - 320
                                                   1-800-747-6789
     1:17-cv-01201-SEM-EIL # 90-2                  Page 40 of 41
LOVELACE V.                                                                                         CURTIS LOVELACE
DET.ADAM GIBSON                                                                                                 July 6,2018
                                                 Page 321                                                         Page 323

 1   Started deposing the Plaintiff this morning at           1           MR.HANSEN:I would just say 1 join in
 2   about 9:30. Maybe a little earlier than that. We         2    the position Tom indicated earlier on behalf of my
 3   have gone past seven hours. The parties have all         3    client ~ you can hear me,1 assume? 1 would just
 4   agreed to go past seven hours today. We suggested        4    say I join in the position on behalf of the county
 5   to plaintiffs counsel a more reasonable approach         5    defendants as well, as far as reconvening Mr.
 6   would be to adjourn at this point and to resume          6    Lovelace and finishing at that time.
 7   Mr. Lovelace's deposition on the same day that we        7           MR.DiCIANNI: Okay. With that, with
 8   take Christene's deposition, which would not be          8    all that said, we will be adjouming the
 9   very ~ a real long deposition. We still held             9    deposition at this point.
10   that proposal out. The plaintiffs counsel has            10          VIDEO OPERATOR: Now going off the
11   refused to agree.                                        11   record. The time is approximately 5:36 PM.
12          So, we at this point are prepared to go           12            (The time is 5:35 p.m.)
13   forward. However, we have been advised by the            13

14   court reporter that she is not prepared to go            14

15   forward. She has an important meeting tonight            15

16   with ~ get-together tonight with her grand               16

17   daughter. And she's also highly fatigued. And            17

18   based on that, we've asked the counsel whether           18

19 she would agree to resume without having to go to          19

20   the court for intervention. She has refused to do        20

21   so. It's our position that her position in this          21

22   case is highly unreasonable.                             22

23          But, in deference to the court reporter,          23

24   and our concerns for her, we're going to stop the        24

25   deposition at this point. If counsel sticks with         25



                                                   Page 322                                                       Page 324
                                                              1
 1 their agreement, with their refusal to agree to                           IN THE XmiTBD STATES DISTRICT COURT
                                                              2           FOR THE CENTRAL DISTRICT OF ILLINOIS
 2 resume at a different date, then we will seek                                      STATE OF ILLINOIS
                                                               3
 3   court intervention.
                                                              4
 4          MS.THOMPSON: What I'll add is that                     CURTIS LOVELACE, LOGAN LOVELACE,
                                                              5    LINCOLN LOVELACE, AND CHRISTINE
 5   what counsel asked me is if we would be willing to            LOVELACE on behalf of her
                                                               6   minor son, LARSON LOVELACE,
 6   reproduce Mr. Lovelace at the same time as
                                                              7               Plaintiffs,
 7   Christine's deposition. And counsel can correct
                                                               8                                   No. 17 CV 01201
 8   me,but potentially for two hours, or there was no                  -vs-


                                                               9   DET. ADAM GIBSON, POLICE
 9   particular time given. And we are not willing to              CHIEF ROBERT COPLEY, S6T.
                                                              10   JOHN SUMMERS, LT. DINA
10   reproduce Mr. Lovelace for some unspecified amount            DREYER, DET. ANJANETTE BISHELL,
                                                              11   UNKNOWN QUINCY POLICE OFFICERS,
11   of time in the future. We did offer to stay late              GARY FARHA, CORONER JAMES
12   today. And maybe we have already gone past seven         12   KELLER, THE CITY OF QUINCY AND
                                                                   COUNTY OF ADAMS,
13   hours. But we were willing to continue.                  13
                                                                              Defendants.
14          And my understanding fi-om the court              14
                                                                             This is to certify that I have read the
15   reporter is that no prior arrangements were made         15   transcript of my deposition taken in the
                                                                   above-entitled cause, and that the foregoing
16   with her to have someone else here, including at         16   transcript taken on July 6, 2018, accurately
                                                                   states the questions asked and the answers given
17   2:52 when the issue was raised of going later            17   by me, with the exception of the corrections, if
                                                                   any, on the attached errata sheet(s).
18   tonight. And so arrangements could have been made        18

19   to have another reporter here, and they weren't.         19
                                                                                              CURTIS LOVELACE
20   And so with respect to the court reporter, we            20

21   don't view that as a reason to change our                21   Subscribed and Sworn before
                                                                   me t]^s           day of
22   position. But we're happy to confer with this            22                    , 2018.
23   about this issue after tWs deposition with               23   Notary Public
24   counsel further. But at this point we're not             24
25   agreeing to produce Mr. Lovelace at a later time.        25




Min-C-Sci                           Area Wide Reporting and Video Conferencing                        (81)Pages 321 - 324
                                                     1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-2                   Page 41 of 41
LOVELACE V.                                                                       CURTIS LOVELACE
DET. ADAM GIBSON                                                                        July 6,2018
                                                    Page 325
 1   STATE OF ILLINOIS     )
                           )   ss
 2   COUNTY OF CHAMPAIGN   )

                I, DSANN K. PARKINSON, a Notary Public
     in and for the County of Chaaqpaign State of
     Illinois, do hereby certify that CURTIS LOVELACE,
     the deponent herein, was by me first duly sworn to
     tell the truth, the whole truth and nothing but
     the truth in the aforementioned cause of action.
                That the foregoing deposition was taken
     on behalf of the Defendant on July 6, 2018.
                That said deposition was taken down in
     stenographic notes and afterwards reduced to
     typewriting under my instruction and said
     transcription is a true record of the testimony
     given; and that it was agreed by and between the
     witness and attorneys that said signature on said
10   deposition would be not waived.
                  I do herebY certify that I am a
11   disinterested person in this cause of action; that
     I am not a relative of any party or any attorney
12   of record in this cause, or an attorney for any
     party herein, or otherwise interested in the event
13   of tnis action, and am not in the en^loy of the
     attorneys for either party.
14                In witness whereof, I have hereunto set
     my hand and affixed ay notarial seal July 12,
15   2018.

16

17                              DB&KK K. PABKIN50W, CSH
                                NOTARY PUBLIC
18

19

20

21

22

23

24

25




Min-U-Sciipt'i'                      Area Wide Reporting and Video Conferencing         (82)Page 325
                                                      1-800-747-6789
